*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


CONFIDENTIAL – EXECUTION COPY
























LICENSE AGREEMENT

BETWEEN

IMMUNE DESIGN CORP.


AND

AVENTIS INC.

DATED AS OF AUGUST 6, 2014







--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




PRELIMINARY STATEMENT
1


1.
DEFINITIONS
2


2.
GRANT OF LICENSES; EXCLUSIVITY
13


 
2.1
Licenses to Sanofi
13


 
2.2
Sublicensing by Sanofi
13


 
2.3
***
14


 
2.4
Reservation of Rights; No Implied Rights.
16


 
2.5
Exclusivity
16


 
2.6
Rights to IMDZ
16


3.
ALLIANCE MANAGERS
18


4.
OWNERSHIP; PATENT PROTECTION
18


 
4.1
Ownership of Sanofi Technology
18


 
4.2
Patent Filing, Prosecution and Maintenance of Patents
18


5.
IDRI LICENSE AGREEMENT
19


 
5.1
Representations and Warranties of IMDZ with respect to the IDRI License
Agreement
19


 
5.2
IMDZ Covenants with respect to the IDRI License Agreement
19


 
5.3
Sanofi Covenants with respect to the IDRI License Agreement
20


6.
REGULATORY APPROVAL AND COMMERCIALIZATION
20


 
6.1
Efforts by Sanofi.
20


 
6.2
Reporting
21


 
6.3
Control and Ownership of Regulatory Filings
21


 
6.4
Regulatory Cooperation of IMDZ
22


 
6.5
Global Safety Database; SDEA Agreement
22


 
6.6
Inspection by Sanofi
23


 
6.7
Trademarks
23


 
6.8
Safety Data Transfer
23


7.
MONETARY OBLIGATIONS
23


 
7.1
License Fee
23


 
7.2
Milestone Payments by Sanofi
24


 
7.3
Royalties
25


 
7.4
Third Party Royalties
26









i
 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




8
PAYMENTS
26


 
8.1
Mode of Payment; Currency Conversion
26


 
8.2
Interest on Late Payment
27


 
8.3
Records Retention
27


 
8.4
Audit Request
27


 
8.5
Taxes
27


9
MANUFACTURING AND SUPPLY
28


 
9.1
General
28


 
9.2
Research and Pre-Clinical Supply
28


 
9.3
***
28


 
9.4
***
28


 
9.5
***
28


 
9.6
Product recall, withdrawal and stock recovery
29


 
9.7
***
29


 
9.8
Sanofi as ***
29


 
9.9
Third Party Suppliers
29


 
9.10
Obligation of ***
29


 
9.11
Change of Control; ***
29


10
JOINT *** COMMITTEE
30


 
10.1
Size and Objectives
30


 
10.2
Members
30


 
10.3
Responsibilities
30


 
10.4
Meetings
31


 
10.5
Decisions
31


 
10.6
Minutes
31


 
10.7
Expenses
31


 
10.8
Term
32


 
10.9
Sub-Committees
32


11
REPRESENTATIONS AND WARRANTIES
32


 
11.1
Representations and Warranties of Both Parties
32


 
11.2
Additional Representations and Warranties of IMDZ
33





 
ii





*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




12
CONFIDENTIALITY
34


 
12.1
Confidentiality; Exceptions
34


 
12.2
Exclusions to Confidentiality
34


 
12.3
Protection of IMDZ’s Trade Secrets
34


 
12.4
Injunctive Relief
35


13
INTELLECTUAL PROPERTY
35


 
13.1
Patent Enforcement
35


 
13.2
Infringement Actions by Third Parties
36


14
INDEMNIFICATION AND INSURANCE
36


 
14.1
Indemnification of IMDZ
36


 
14.2
Indemnification of Sanofi
37


 
14.3
Notice of Claim
37


 
14.4
Control of Defense
37


 
14.5
Right to Participate in Defense
37


 
14.6
Settlement
38


 
14.7
Cooperation
38


 
14.8
Expenses
38


 
14.9
Insurance
38


15
TERM; TERMINATION
39


 
15.1
Term
39


 
15.2
Effect of Expiration
39


 
15.3
Termination by Either Party
39


 
15.4
Termination by Sanofi
40


 
15.5
Termination by IMDZ
40


 
15.6
Effect of Termination
41


 
15.7
***
42


 
15.8
Accrued Rights, Surviving Obligations
43


16
FORCE MAJEURE
44


17
MISCELLANEOUS
44


 
17.1
Relationship of Parties
44


 
17.2
Assignment
44





 
iii





*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
17.3
Disclaimer of Warranties
45


 
17.4
Further Actions
45


 
17.5
Notice
45


 
17.6
Use of Name
46


 
17.7
Public Announcements.
46


 
17.8
Publications
47


 
17.9
Waiver
47


 
17.10
Compliance with Export Laws
47


 
17.11
Severability
48


 
17.12
Amendment
48


 
17.13
Governing Law; Dispute Resolution
48


 
17.14
No Consequential Damages
49


 
17.15
Entire Agreement
49


 
17.16
Parties in Interest
49


 
17.17
Descriptive Headings
50


 
17.18
Counterparts
50







 
iv





*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.





--------------------------------------------------------------------------------






LICENSE AGREEMENT
THIS LICENSE AGREEMENT (this “Agreement”), dated as of August 6, 2014, is
between IMMUNE DESIGN CORP., a company duly organized and existing under the
laws of the State of Delaware, with a principal place of business at 601 Gateway
Blvd, Suite 1020, South San Francisco, California, United States of America, for
and on behalf of itself and its Affiliates (“IMDZ”), and Aventis Inc., a
corporation organized and existing under the laws of Pennsylvania, having
offices at 55 Corporate Drive in Bridgewater, New Jersey 08807, for and on
behalf of itself and its Affiliates (“Sanofi”).

PRELIMINARY STATEMENT
A.    Whereas, IMDZ is a biopharmaceutical company focused on identifying and
developing product candidates from its two discovery platforms, DCVexTM and
GLAASTM, that activate, guide or strengthen patient-specific immune responses to
fight cancer, food allergies, and other chronic diseases.
B.    Whereas, Sanofi is a diversified global healthcare company focused on
patient needs.
C.    Whereas, as component of its GLAAS platform, IMDZ controls certain patent
rights for the use of ***, and Sanofi intends to develop and commercialize a
product containing *** for the treatment of Peanut allergies, and possibly other
allergies, in connection with certain aspects of such efforts pursuant to the
terms and conditions of this Agreement.
D.    Whereas, IMDZ entered into that certain Amended and Restated License
Agreement with the Infectious Disease Research Institute (“IDRI”) effective July
10, 2008 (as amended, the “IDRI License Agreement”), pursuant to which IMDZ has
been granted an exclusive license, with the right to sublicense, to certain ***,
the manufacture, sale and/practice of which are covered by certain patent rights
***.
E.    IMDZ wishes to grant to Sanofi, and Sanofi wishes to take from IMDZ, a
license under certain patent rights and know-how owned by IMDZ, upon the terms
and conditions set forth in this Agreement.
F.    IMDZ wishes to grant to Sanofi, and Sanofi wishes to take from IMDZ, a
sublicense under certain rights granted to IMDZ under such IDRI License
Agreement and a license under other relevant patent rights and know-how owned by
IMDZ, upon the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing preliminary statements and the
mutual covenants and agreements of the Parties contained in this Agreement, the
Parties hereby agree as follows:





   
*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





1.
DEFINITIONS

As used in this Agreement, the following terms have the meanings set forth in
this Section 1 unless the context dictates otherwise.
1.1“AAA” has the meaning assigned thereto in Section 17.13(c).
1.2    “Affiliate” with respect to a Party, means any Person controlling,
controlled by, or under common control with, such Party. For the purpose of this
definition only, “control” and, with correlative meanings, the terms “controlled
by” and “under common control with”, shall refer to (a) the possession, directly
or indirectly, of the power to direct the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise, or
(b) the beneficial ownership (as such term is defined in the 1934 Act) of at
least 50% of the voting securities or other ownership interest of a Person.
1.3    “Agreement” has the meaning assigned thereto in the Preamble.
1.4    “Alliance Manager” has the meaning assigned thereto in Article 3.
1.5    “Annual Net Sales” means for an Indication for any given Calendar Year
during the term of this Agreement, the total of all Net Sales of Licensed
Products in all countries in the Territory during such Calendar Year.
1.6    “Applicable Law” means individually and collectively, any federal, state,
local, national and supra-national laws, treaties, statutes, ordinances, rules
and regulations, including any rules, regulations, guidance, guidelines or
requirements having the binding effect of law of national securities exchanges,
automated quotation systems or securities listing organizations, Regulatory
Authorities, courts, tribunals, agencies other than Regulatory Authorities,
legislative bodies and commissions that are in effect from time to time during
the Term and applicable to a particular activity hereunder.
1.7    “BLA” means a Biologics License Application filed with the FDA or an
equivalent application submitted to any other Regulatory Authority within the
Territory requesting marketing approval for a new biological product (or a New
Drug Application (“NDA”)), or equivalent application submitted to any other
Regulatory Authority within the Territory, in the event that the FDA or other
Regulatory Authority determines that an NDA or its equivalent, rather than a BLA
or its equivalent, is the appropriate mechanism for requesting such approval).
1.8    “***” means ***, that is, ***.
1.9    “Business Day” means a day on which banking institutions in New York, New
York, United States *** open for business.
1.10    “Calendar Quarter” means any one of the four three-month time periods in
any Calendar Year commencing on January 1, April 1, July 1 and October 1 of such
year.


– 2 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





1.11    “Calendar Year” means a period of twelve (12) consecutive calendar
months beginning on January 1 and ending on December 31.
1.12    “Change of Control” means with respect to any Party (the “Acquired
Entity”) (a) any sale, exchange, transfer, or issuance to or acquisition in one
transaction or a series of related transactions by one or more Third Parties of
shares representing more than fifty percent (50%) of the aggregate ordinary
voting power entitled to vote for the election of directors represented by the
issued and outstanding stock of the Acquired Entity or any Affiliate that
directly or indirectly controls the Acquired Entity, whether such sale,
exchange, transfer, issuance or acquisition is made directly or indirectly, by
merger or otherwise, or beneficially or of record, but excluding the issuance of
shares in a financing transaction; (b) a merger or consolidation under
Applicable Law of the Acquired Entity with a Third Party in which the
shareholders of the Acquired Entity or any Affiliate that directly or indirectly
controls the Acquired Entity immediately prior to such merger or consolidation
do not continue to hold immediately following the closing of such merger or
consolidation at least fifty percent (50%) of the aggregate ordinary voting
power entitled to vote for the election of directors represented by the issued
and outstanding stock of the entity surviving or resulting from such
consolidation; or (c) a sale or other disposition of all or substantially all of
the assets of the Acquired Entity to one (1) or more Third Parties in one
transaction or a series of related transactions.
1.13    “***” has the meaning assigned thereto in Section 9.3.
1.14    “***” means the chemistry, manufacturing and controls data required by
Applicable Law to be included in a BLA or NDA for a Licensed Product.
1.15    “***” has the meaning assigned thereto in Section 9.4.
1.16    “Commercialization,” “Commercialize” or “Commercial” means any and all
activities directed toward marketing, promoting, detailing, distributing,
importing, having imported, exporting, having exported, selling or offering to
sell a product or therapy.
1.17    “Confidential Information” has the meaning assigned thereto in Section
12.1.
1.18    “Development” or “Develop” means all preclinical and clinical drug
development activities undertaken to obtain Regulatory Approval of a Licensed
Product in accordance with this Agreement after the Effective Date and up until
the obtaining of Regulatory Approval of such Licensed Product or the termination
of such activity with respect thereto, excluding all Research activities.
Develop or Development shall also include any clinical drug development
activities required in connection with obtaining Regulatory Approval, such as
post-approval studies. These activities will include, among other things, test
method development and stability testing, toxicology, formulation, process
development, quality assurance/quality control development and performance with
respect to clinical materials, statistical analysis and report writing, clinical
trials and regulatory affairs, and Regulatory Approvals. When used as a verb,
“Develop” means to engage in Development.
1.19    “Disclosing Party” has the meaning assigned thereto in Section 12.1.


– 3 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





1.20    “Dispute” has the meaning assigned thereto in Section 17.13(b).
1.21    ***
1.22    “Effective Date” means the date first set forth above.
1.23    “EMA” means the European Medicines Agency, or any successor agency
thereto.
1.24    “*** Major Markets” has the meaning assigned thereto in Section 6.1.
1.25    “European Commission” means the executive body of the European Union
that has legal authority to grant marketing authorization approvals for
pharmaceutical products in the European Union following scientific evaluation
and recommendation from the EMA or other applicable Regulatory Authorities.
1.26    “European Union” means all countries that are officially recognized as
member states of the European Union at any particular time during the Term.
1.27    “Excluded ***” has the meaning assigned thereto in Section 2.6(b).
1.28    “Executive Officers” has the meaning assigned thereto in Section 10.5.
1.29    “Expanded License” has the meaning assigned thereto in Section 2.3.
1.30    “FDA” means the United States Food and Drug Administration, or any
successor thereto.
1.31    “Field” means ***.
1.32    “First Commercial Sale” means, with respect to any Licensed Product, the
first sale by Sanofi, its Affiliates or Sublicensees for use or consumption by
the general public of such Licensed Product in a country in the Territory ***.
1.33    “Force Majeure” has the meaning assigned thereto in Article 16.
1.34    ***
1.35    “GLA” means ***.
1.36    “GLP” means current Good Laboratory Practices as defined in Part 58 of
Title 21 of the U.S. Code of Federal Regulations, as may be amended from time to
time, or any successor thereto and foreign equivalents thereof.
1.37    “GMP” means current Good Manufacturing Practices as defined in Parts 210
and 211 of Title 21 of the U.S. Code of Federal Regulations, as may be amended
from time to time, or any successor thereto and foreign equivalents thereof.


– 4 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





1.38    “Governmental Authority” means any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether federal, state or local (domestic or foreign),
including, without limitation, the U.S. Patent and Trademark Office.
1.39    “IDRI” has the meaning assigned thereto in the Preliminary Statement.
1.40    “***” has the meaning assigned thereto in Section 5.3.
1.41    “***” means that certain ***.
1.42    “IDRI License Agreement” has the meaning assigned thereto in the
Preliminary Statement.
1.43    “IDRI Licensed Patents” means any patent rights, to which ***, including
but not limited to those Patents listed on Exhibit B to the Supplemental
Information Package.
1.44    “IFRS” means the International Financial Reporting System as adopted by
the European Union, consistently applied by Sanofi.
1.45    “IMDZ” has the meaning assigned thereto in the Preamble.
1.46    “IMDZ ***” has the meaning assigned thereto in Section 6.4(d).
1.47    “IMDZ Indemnitee” has the meaning assigned thereto in Section 14.1.
1.48    “IMDZ Licensed Technology” means the Materials and all Patents, Know-How
and Inventions owned or controlled by, or licensed to, IMDZ, on or after the
Effective Date, including the IDRI Licensed Patents, which are related to or
useful in the identification, Development, Manufacture, use or sale of Licensed
Products *** in the Field. A list of Patents included in the IMDZ Licensed
Technology is included in Exhibit B to the Supplemental Information Package.
1.49    “***” has the meaning assigned thereto in Section 12.3.
1.50    “***” means ***.
1.51    “***” means the *** for a Licensed Product.
1.52    “Indemnification Claim Notice” has the meaning assigned thereto in
Section 14.3.
1.53    “Indemnified Party” has the meaning assigned thereto in Section 14.3.
1.54    “Indemnifying Party” has the meaning assigned thereto in Section 14.3.
1.55    “Indemnitee” and “Indemnitees” have the meaning assigned thereto in
Section 14.3.
1.56    “Indications” means (a) the Initial Indication, and ***.


– 5 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





1.57    “Initial Indication” means *** diseases and disorders provoked by any
antigens found in Peanuts that ***.
1.58    “Invention” means any method, process, manufacture, compound or
composition of matter, whether or not patentable or copyrightable, or any
improvement thereof.
1.59    “Joint *** Committee” or “***” has the meaning assigned thereto in
Section 10.1.
1.60    “Know-How” means unpatented technical and other information which is not
in the public domain including information comprising or relating to
discoveries, Inventions, data, designs, formulae, methods, models, assays,
research plans, procedures, designs for experiments and tests and results of
experimentation and testing (including results of research or development),
processes (including manufacturing processes, specification and techniques),
laboratory records, chemical, pharmacological, toxicological, pre-clinical,
clinical, analytical and quality control data, trial data, case report forms,
data analyses, reports or summaries and information contained in submissions to
and information from ethical committees and Governmental Authorities. Know-How
includes rights protecting Know-How. The fact that an item is known to the
public shall not be taken to exclude the possibility that a compilation
including the item, and/or a development relating to the item, is (and remains)
not known to the public.
1.61    “Licensed Product” means any product or formulation containing GLA ***.
1.62    “Licensing Revenue” means the *** consideration (including, but not
limited to, ***) received by IMDZ under any sublicense of the Sanofi Technology
by IMDZ to a Third Party *** in the following categories:
(a)    bona fide support for future research, development and manufacturing
activities corresponding directly to the development of Licensed Products ***;
(b)    proceeds derived from ***;
(c)    consideration received for the purchase of an equity interest in IMDZ
***; and
(d)    ***.
1.63    “Losses” has the meaning assigned thereto in Section 14.1.
1.64    “***” means a ***.
1.65    “Manufacturing” or “Manufacture” means, as applicable, the production,
manufacture, processing, filling, packaging, labeling, shipping, and storage of
***, Licensed Products and/or any components thereof, including process and
formulation development, process validation, in-process testing, stability
testing, release testing, manufacturing scale-up, preclinical, clinical and
Commercial manufacture and analytical methods development and validation,
quality assurance and quality control development, testing and release.


– 6 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





1.66    “Materials” means ***.
1.67    “MHLW” means the Ministry for Health, Labor and Welfare of Japan, or the
Pharmaceutical and Medical Devices Agency, or any successor to either of them.
1.68    “***” shall mean ***.
1.69    “*** Patents” mean any Patents that are related to ***.
1.70    “***” has the meaning assigned thereto in Section 2.3(a)(iii).
1.71    “Net Sales” means, with respect to any Licensed Product, the gross
amount invoiced to Third Parties by Sanofi, its Affiliates or its Sublicensees,
as the case may be, for such Licensed Product, commencing with the First
Commercial Sale of a Licensed Product, less deductions for: ***. For clarity,
Net Sales shall not include samples, compassionate use and the like.
Notwithstanding the foregoing, in the event a Licensed Product is sold in
conjunction with another active component so as to be a combination product
(whether packaged together or in the same therapeutic formulation), Net Sales of
the Licensed Product shall be calculated by ***.
Sanofi’s or any of its Affiliate’s transfer of Licensed Product to an Affiliate
or Sublicensee shall not result in any Net Sales, unless such Licensed Product
is consumed by such Affiliate or Sublicensee in the course of its Commercial
activities. Further, the disposition of Licensed Product for, or the use of
Licensed Product in, pre-clinical or clinical (Phase I – III) trials, other
market-focused (Phase IV) trials, or other Regulatory Approvals or free samples
shall not result in any Net Sales.
In the event ***, the definition of Net Sales shall ***; provided, that
references to IFRS shall be references to United States generally accepted
accounting standards, or the accounting standard applicable to IMDZ at the time.
1.72    “1934 Act” means the Securities Exchange Act of 1934, as amended, and
all regulations promulgated pursuant thereto from time to time.
1.73    “***” has the meaning assigned thereto in Section 2.3(a)(ii).
1.74    “***” has the meaning assigned thereto in Section 2.3(a)(i).
1.75    “***” means ***.
1.76    “Out-of-Pocket Costs” means, in accordance with IFRS, expenses incurred
by a Party and for the avoidance of doubt, not including pre-paid amounts and
capital expenditures.
1.77    “Party” means IMDZ or Sanofi and, when used in the plural, means IMDZ
and Sanofi.
1.78    “*** Agreement” has the meaning assigned thereto in Section 17.15(b).


– 7 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





1.79    “*** Field” has the meaning assigned thereto in Section 17.15(b).
1.80    “Patents” means all letters patents, patent applications and statutory
invention registrations throughout the Territory, as well as any and all
substitutions, extensions, renewals, continuations, continuations-in-part,
divisions, patents-of-addition and/or reissues thereof.
1.81    “Patent Challenge” means a challenge to the validity, patentability,
enforceability and/or non-infringement of any of the Patents within IMDZ
Licensed Technology or otherwise opposing any of such Patents, *** including by
means of a declaratory judgment.
1.82    “Peanut” means arachis hypogaea.
1.83    “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government or any agency or political subdivision thereof.
1.84    “Phase I Study Initiation” means the dosing of the first subject in a
clinical trial, whether conducted in subjects in the United States or outside
the United States, that falls within the definition of a “Phase 1” study in
Section 312.21(a) of Title 21 of the U.S. Code of Federal Regulations, as
amended from time to time, or the equivalent in any foreign country, and is
designed to determine the metabolism and pharmacologic actions of the subject
drug in humans, the side effects associated with increasing doses, and, if
possible, to gain early evidence on safety and effectiveness, as well as to
obtain sufficient information about the drug’s pharmacokinetics and
pharmacological effects to permit the design of well-controlled, scientifically
valid, Phase II studies.
1.85    ***
1.86    ***
1.87    “***” has the meaning assigned thereto in Section 15.7(a).
1.88    “Receiving Party” has the meaning assigned thereto in Section 12.1.
1.89    “Recovery” has the meaning assigned thereto in Section 13.1(c).
1.90    “Regulatory Approval” means ***.
1.91    “Regulatory Authorities” means the FDA, and any health regulatory
authority in any country in the Territory that is a counterpart to the FDA and
holds responsibility for granting regulatory marketing approval for a Licensed
Product in such country, and any successor(s) thereto, including the European
Commission and the MHLW.
1.92    “Regulatory Exclusivity” means, with respect to a Licensed Product, any
exclusive marketing rights or data exclusivity rights conferred by any
Regulatory Authority with respect to such Licensed Product other than a patent
right, that prevents others from *** such Licensed Product, from relying on the
approval of such Licensed Product to submit a marketing application, or
receiving marketing approval, for any other product, including but not limited
to ***. By way of


– 8 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





example, in the United States this would include without limitation
(a) five-year new chemical entity exclusivity, as provided for by Sections
355(c)(3)(E)(ii) and (j)(5)(F)(ii) of Title 21 of the U.S. Code, as amended from
time to time; (b) three-year exclusivity for new clinical trials, as provided
for by Sections 355(c)(3)(E)(iii) and (j)(5)(F)(iii) of Title 21 of the U.S.
Code, as amended from time to time; (c) pediatric exclusivity, as provided for
by Section 355a of Title 21 of the U.S. Code, as amended from time to time;
(d) orphan drug exclusivity, as provided for Section 360cc of Title 21 of the
U.S. Code, as amended from time to time; and (e) exclusivity for a biological
product, as provided for in Section 262(k)(7) of Title 42 of the U.S. Code, as
amended from time to time.
1.93    “Regulatory Filings” has the meaning assigned thereto in Section6.3.
1.94    “Research” means the discovery, identification, research,
characterization, modification, derivatization, optimization, and pre-clinical
testing of Licensed Products in the Field.
1.95    “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period commencing *** and ending upon ***.
1.96    “Sanofi” has the meaning assigned thereto in the Preamble.
1.97    “Sanofi *** Team” includes any Sanofi employee who ***.
1.98    “Sanofi Exclusive License” has the meaning assigned thereto in Section
2.6(a).
1.99    “Sanofi *** Improvements” has the meaning assigned thereto in Section
2.6(a).
1.100    “Sanofi Indemnitee” has the meaning assigned thereto in Section 14.2.
1.101    “Sanofi ***” has the meaning assigned thereto in Section 9.11.
1.102    “Sanofi ***” has the meaning assigned thereto in Section 2.3.
1.103    “Sanofi Technology” means all Inventions and Know-How discovered,
conceived, created, reduced to practice or shown to have utility solely by
employees of Sanofi, or of any Third Party working on behalf of Sanofi and/or in
whose Inventions and Know-How Sanofi otherwise has rights, in connection with
Research, Development and Commercialization of Licensed Products, as well as any
and all Patents covering same.
1.104    “SDEA” has the meaning assigned thereto in Section 6.5.
1.105    “Service Provider” means any Third Party service providers such as
contract research organizations, clinical research organizations, contract
manufacturing organizations, consultants, subcontractors or other independent
contractors performing on behalf of a Party such Party’s obligations under this
Agreement.
1.106    “Sub-Committee” has the meaning assigned thereto in Section 10.9.


– 9 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





1.107    “Sublicensee” means, as applicable, a Third Party to which Sanofi has
granted sublicense rights under the IMDZ Licensed Technology ***, or a Third
Party to which IMDZ has granted sublicense rights under the Sanofi Technology.
1.108    “Supplemental Information Package” means the Supplemental Information
Package delivered in connection with the execution of this Agreement by the
Parties on the Effective Date.
1.109    “Term” has the meaning assigned thereto in Section 15.1(b).
1.110    “Territory” means ***.
1.111    “Third Party” means any Person who or which is neither a Party nor an
Affiliate of a Party.
1.112    “Third Party Claim” has the meaning assigned thereto in Section 14.1.
1.113    “***” has the meaning assigned thereto in Section 2.3(b)(i).
1.114    “***” has the meaning assigned thereto in Section 2.3(b)(i).
1.115    “Third Party Royalties” has the meaning assigned thereto in Section
7.4(a).
1.116    “***” means ***.
1.117    “Trademarks” has the meaning assigned thereto in Section 6.7.
1.118    “***” has the meaning assigned thereto in Section 15.7(a).
1.119    “United States” or “U.S.” means the United States of America, including
its territories and possessions.
1.120    “Valid Claim” means a ***.

2.
GRANT OF LICENSES; EXCLUSIVITY


2.1    Licenses to Sanofi. IMDZ hereby grants to Sanofi an exclusive (even as to
IMDZ), world-wide, royalty-bearing right and license throughout the Territory,
with the right to grant sublicenses through multiple tiers, in accordance with
Section 2.2, under all of IMDZ’s rights in the IMDZ Licensed Technology to
Research, Develop, ***, import, export, market, offer for sale and sell Licensed
Products in the Field.

2.2    Sublicensing by Sanofi. Sanofi shall have the right to grant sublicenses,
and/or further sublicenses, as the case may be, to any of its Affiliates and/or
its Sublicensees of the licenses, sublicenses or rights granted to Sanofi
hereunder for purposes of such Affiliates’ or Sublicensees’ performance of
Sanofi’s obligations hereunder; provided, that each such Affiliate and/or
Sublicensee shall be bound by the terms and conditions of this Agreement and the
performance of such obligations


– 10 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





by an Affiliate and/or Sublicensee shall not relieve Sanofi of its obligations
under this Agreement. Sanofi hereby guarantees the performance of any of its
Affiliates and its Sublicensees hereunder.

2.3    ***.
(a)    IMDZ ***.
(i)
If at any time, and from time to time, prior to ***, IMDZ ***, then IMDZ shall
give written notice to Sanofi ***.

(ii)
Sanofi shall have the right to ***.

(iii)
If Sanofi ***, as may be mutually agreed to.

(iv)
If (1) Sanofi ***; provided, that if IMDZ does not ***, then Sanofi’s rights
with respect to such ***.

(b)    ***. In addition to Sanofi’s right to *** in Section 2.3(a):
(i)
If at any time prior to ***.

(ii)
Sanofi shall have the right to ***. If such *** is received by IMDZ after ***
and Sanofi *** within such *** period, then Sanofi shall have ***.

(iii)
If (1) Sanofi has ***.

(iv)
If IMDZ does not ***.

(c)    IMDZ shall not grant to any Third Party any rights under the IMDZ
Licensed Technology that are inconsistent or could conflict with the rights
granted by IMDZ to Sanofi under this Agreement.
(d)    For any *** which Sanofi wishes to ***, Sanofi may ***.
(e)    Notwithstanding anything to the contrary contained herein, ***.

2.4    Reservation of Rights; No Implied Rights. Sanofi shall have no other
right to use, or interest in, any other Patents or intellectual property rights
controlled by IMDZ within or outside the Field, and IMDZ makes no grant of
intellectual property rights by implication. Notwithstanding the grant of the
exclusive license under Section 2.1 above, IMDZ shall retain the right to use
the IMDZ Licensed Technology outside of the Field. Notwithstanding anything to
the contrary under this Agreement, if, but for the terms and conditions of this
Agreement, Sanofi would ***.

2.5    Exclusivity. IMDZ shall not, alone or in collaboration with any Third
Party, (a) Research, Develop, seek or obtain Regulatory Approvals in ***, (b)
commercialize, market or conduct any activities or work directed to identifying,
characterizing, developing or


– 11 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





commercializing any products in the Field, or (c) grant any licenses to any
Third Party or permit or suffer any Third Party infringement of any IMDZ
Licensed Technology with respect to the Initial Indication.

2.6    Rights to IMDZ.
(a)    To the extent that the Sanofi Technology includes any Valid Claim that
(i) is directed to *** or to ***, and (ii) would *** the “Sanofi ***
Improvements”), Sanofi hereby grants and agrees to grant to IMDZ *** (the
“Sanofi Exclusive License”). With respect to the Sanofi Exclusive License, IMDZ
shall ***.
(b)    Notwithstanding Section 2.6(a) but subject to the last sentence of
Section 2.6(d), Sanofi and its Affiliates shall *** (the “Excluded ***”), IMDZ
shall have the rights set forth in Section 2.6(c).
(c)    With respect to the Excluded ***, Sanofi shall *** to one or more of the
Excluded ***, upon written request by IMDZ to Sanofi, and subject to the Parties
mutually agreeing on ***. Sanofi and IMDZ shall enter into negotiations for the
foregoing license within ***, or such other time period as is mutually agreed by
the Parties; and thereafter, the Parties shall negotiate, in good faith, in
order to reach a mutually acceptable written agreement for ***. In order for
IMDZ to exercise its rights under this Section 2.6(c), Sanofi shall *** under
this Section 2.6(c).
(d)    If beginning on the Effective Date and continuing until ***, any Sanofi
Technology results from *** of the provisions of Section 2.1, then without
limiting any other rights of IMDZ hereunder, such Sanofi Technology ***
described in Section 2.6(a). Following ***, IMDZ shall be entitled to *** of the
provisions of Section 2.1. The Parties acknowledge that in the course of
Researching and Developing Licensed Products in the Field, *** under Section
2.1. Additionally and for the avoidance of doubt, the development of Sanofi
Technology, ***.
(e)    Sanofi shall notify IMDZ promptly following the filing of a Patent
claiming any Sanofi *** (including Excluded ***).

3.
ALLIANCE MANAGERS

Within thirty (30) days after the Effective Date, each of the Parties will
appoint a single individual with the intent that such individual will be able to
act as a single point of contact between the Parties to facilitate the effective
exchange of information between the Parties and discuss the performance of this
Agreement (each, an “Alliance Manager”). Each Party may change its designated
Alliance Manager from time to time upon written notice to the other Party. Any
Alliance Manager may designate a substitute to temporarily perform the functions
of that Alliance Manager by written notice to the other Party.

4.
OWNERSHIP; PATENT PROTECTION


4.1    Ownership of Sanofi Technology. The entire right, title and interest in
and to all Sanofi Technology shall be owned solely and exclusively by Sanofi.


– 12 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------






4.2    Patent Filing, Prosecution and Maintenance of Patents.
(a)    IMDZ Licensed Technology. Subject to the terms of this Section 4.2, IMDZ
will file, prosecute, defend and maintain (including the filing of any extension
or supplementary protection certificate) *** any Patents claiming Inventions or
Know-How included in the IMDZ Licensed Technology. IMDZ will provide Sanofi with
an update of the filing, prosecution and maintenance status for each of the
Patents within the IMDZ Licensed Technology to the extent related to the Field
on a periodic basis, and will *** the filing, prosecution and maintenance of the
IMDZ Licensed Technology to the extent related to the Field, *** the
preparation, filing, prosecution, defense and maintenance of such Patents. IMDZ
will file and maintain such Patents, *** in the countries specified in Exhibit C
to the Supplemental Information Package and ***.
(b)    Sanofi Technology. Sanofi will have the first right, at its sole
discretion, to file, prosecute, defend and maintain at its costs any Patents
claiming Inventions or Know-How included in the Sanofi Technology.
(c)    Cooperation. Promptly following the end of each Calendar Quarter, each
Party will *** such preceding Calendar Quarter. Each Party will cooperate with
the other Party to execute all lawful papers and instruments and make all
rightful oaths and declarations as may be necessary in the preparation,
prosecution and maintenance of all Patents and other filings referred to in this
Section 4.2. If either Party does not wish to continue the prosecution of any
claim in a Patent licensed to the other Party under this Agreement, then it will
inform the other Party thereof in writing with sufficient advance notice to
reasonably enable such Party to assume the filing or prosecution of such
claim(s), at such Party’s cost and expense. If IMDZ decides to cease prosecution
of a claim within a Patent licensed to Sanofi and Sanofi decides to assume the
filing or prosecution of such claim(s), IMDZ will ***. In addition, *** pursuant
to the terms of this Section 4.2(c).

5.
IDRI LICENSE AGREEMENT


5.1    Representations and Warranties of IMDZ with respect to the IDRI License
Agreement. IMDZ represents and warrants to Sanofi that, as of the Effective
Date:
(a)    the IDRI License Agreement is in full force and effect and has not been
modified or amended;
(b)    neither IMDZ nor, to the knowledge of IMDZ, IDRI is in default with
respect to any material obligation under, and ***, the IDRI License Agreement;
(c)    as between IDRI and IMDZ, the rights that IDRI has licensed to IMDZ
pursuant to the IDRI License Agreement were not and are not subject to any
restrictions or limitations, except as set forth in the copy of the IDRI License
Agreement attached as Exhibit D to the Supplemental Information Package;
(d)    IMDZ has not waived or allowed to lapse any of its material rights under
the IDRI License Agreement, and no such rights have lapsed or otherwise expired
or been terminated;


– 13 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





(e)    ***; and
(f)    IMDZ has complied with all requirements necessary to grant Sanofi the
rights under the IDRI License Agreement granted pursuant to this Agreement.

5.2    IMDZ Covenants with respect to the IDRI License Agreement. IMDZ agrees
that it shall *** and that during the Term:
(a)    IMDZ shall *** under the IDRI License Agreement (including, without
limitation, the payment of all amounts appropriately due thereunder);
(b)    IMDZ shall not enter into any subsequent agreement with IDRI that ***,
and IMDZ shall ***;
(c)    IMDZ shall not terminate, nor take or fail to take any action that could
reasonably be expected to terminate, the IDRI License Agreement in whole or in
part, directly or indirectly, without ***;
(d)    IMDZ shall *** which could affect the Licensed Products or any components
thereof, which *** will be the Confidential Information of IMDZ; and
(e)    IMDZ shall *** and, if IMDZ cannot or chooses not to ***, IMDZ shall, to
the extent Sanofi is ***, allow Sanofi, ***.

5.3    Sanofi Covenants with respect to the IDRI License Agreement. Sanofi
acknowledges that IDRI ***. Sanofi agrees that, as a sublicensee of IMDZ under
the IDRI License Agreement, at any time following approval of a Licensed Product
in *** (as such terms are defined in the IDRI License Agreement), *** and if so
requested, Sanofi shall reasonably consider this request. Promptly following
such a request by IDRI, Sanofi shall use reasonable efforts to have a meeting,
or otherwise discuss, with IDRI ***.

6.
REGULATORY APPROVAL AND COMMERCIALIZATION


6.1    Efforts by Sanofi. Subject to this Section 6.1, Sanofi shall *** to
obtain Regulatory Approval and Commercialize *** in the Field ***; provided,
that if Sanofi, in its sole discretion, elects to *** to obtain Regulatory
Approval and Commercialize *** in the Field in *** (the “*** Major Markets”),
then Sanofi’s obligation to *** to obtain Regulatory Approval and Commercialize
*** in the Field in *** shall be suspended until Sanofi either (a) stops *** to
obtain Regulatory Approval in the *** Major Markets, or (b) receives Regulatory
Approval for any Licensed Product in any of the *** Major Markets. For the
purposes of this Agreement, “***” with regards to Sanofi means that Sanofi shall
***. Except as otherwise provided in this Agreement, Sanofi shall be solely
responsible for (i) all Development and Commercialization activities related to
Licensed Products (excluding ***), including without limitation all
pre-marketing activities and all post-approval clinical studies, and (ii)
booking all sales of Licensed Products in the Territory.

6.1    Reporting.


– 14 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





(a)    Within thirty (30) days after the end of each Calendar Quarter ending on
June 30 and December 31, and subject to Section 6.2(b), with respect to each
Licensed Product under Research and Development under this Agreement and until
such Licensed Product receives Regulatory Approval, Sanofi shall furnish to IMDZ
a written report generally describing Sanofi’s material Research and Development
activities for such Licensed Products. Such written report shall include
information on progress made during the last six (6) month period, against the
planned activities. Upon the reasonable request of either IMDZ or Sanofi, once
each Calendar Year during the Term, Sanofi’s Alliance Manager and senior
representatives of Sanofi’s Product development team shall meet, in person, with
senior members of IMDZ, with meetings *** (or, if agreed to by the two Parties,
by video-conference or teleconference), for Sanofi to provide IMDZ an update on
the status of the Development and Commercialization of the IMDZ Licensed
Technology and the Licensed Products, and for IMDZ, subject to its
confidentiality obligations to Third Parties, to provide an update on *** and
observations both inside and outside of the Field.
(b)    Competitively Sensitive Information. Sanofi shall not be required to
include in any report furnished by Sanofi pursuant to this Agreement, or provide
to any representative of IMDZ (or any successor thereto), any such information
that Sanofi, acting in good faith, determines to be competitively sensitive or
enabling information. Notwithstanding the preceding sentence, Sanofi shall
provide IMDZ with information under Section 6.2(a) that provides IMDZ with a
general description of material Research and Development activities directed
toward the events that would result in a milestone payment described in Section
7.2(a) and information necessary for IMDZ to enforce its rights under this
Agreement.

6.2    Control and Ownership of Regulatory Filings. Subject to Section 6.4,
Sanofi shall have sole discretion, control and responsibility to ***
(collectively, “Regulatory Filings”) in the Territory with respect to any
Licensed Products in the Field; provided, that IMDZ shall be the lead party for
*** as set forth in Section 6.4(d); provided, further, that Sanofi shall
regularly consult with and reasonably consider comments provided by IMDZ with
respect to such Regulatory Filings and, with respect to any Regulatory Filings
that are reasonably likely to adversely affect an IMDZ product, shall consider
IMDZ’s comments with respect thereto in good faith. All such Regulatory Filings
other than *** shall be in the name of, and be owned solely by, Sanofi. In
addition, Sanofi shall have sole control and responsibility in the conduct of
all pricing and reimbursement approval proceedings related to the Licensed
Products.

6.3    Regulatory Cooperation of IMDZ. IMDZ shall cooperate, provided that
Sanofi shall reimburse IMDZ for *** incurred by IMDZ in connection with such
cooperation, with all reasonable requests for assistance from Sanofi with
respect to obtaining and maintaining any and all Regulatory Approvals required
in connection with the Development and Commercialization of Licensed Products in
the Territory, including by:
(a)    making its employees, consultants and other staff available upon
reasonable notice during normal business hours to attend meetings with
Regulatory Authorities related to obtaining Regulatory Approval of Licensed
Product in the Territory, including any supplements and amendments thereto;


– 15 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





(b)    making its employees, consultants and other staff available upon
reasonable notice during normal business hours to attend meetings with
Regulatory Authorities concerning any Licensed Product or any component or
intermediate thereof;
(c)    disclosing and making available to Sanofi, in whatever form Sanofi may
reasonably request, all *** related to Licensed Products or *** as is reasonably
necessary or desirable to prepare, file, obtain and maintain any Regulatory
Approval required in connection with the sourcing of Licensed Product by Sanofi
hereunder and the sale of Licensed Product in the Territory; and
(d)    (i) preparing***, in accordance with Applicable Law, one or more ***
relating to the *** and filing and maintaining each such *** with the FDA and
those Regulatory Authorities (other than the FDA) designated by Sanofi, as
applicable (collectively “IMDZ ***”), and (ii) providing to Sanofi ***.

6.4    Global Safety Database; SDEA Agreement. Sanofi shall establish, hold and
maintain (at Sanofi’s cost and expense) the global safety database for Licensed
Products. IMDZ shall provide Sanofi with all information necessary or desirable
for Sanofi to comply with its pharmacovigilance responsibilities in the
Territory, including, as applicable, any adverse drug experiences (including
those events or experiences that are required to be reported to the FDA under 21
C.F.R. sections 312.32 or 314.80 or to foreign Regulatory Authorities under
corresponding Applicable Law outside the United States), from pre-clinical or
clinical laboratory, animal toxicology and pharmacology studies, clinical
studies and commercial experiences with a Licensed Product, in each case in the
form reasonably requested by Sanofi. Subject to the terms of this Agreement, as
soon as practicable following the request of Sanofi, but in any event within ***
after such request, Sanofi and IMDZ (under the guidance of their respective
pharmacovigilance departments, or equivalents thereof) shall negotiate and enter
into a reasonable and customary safety data exchange agreement (the “SDEA”).
Among other things, the SDEA will provide the right for each Party to
cross-reference all relevant safety data of the other Party, including but not
limited to the types of safety data listed on Exhibit E to the Supplemental
Information Package.

6.5    Inspection by Sanofi. IMDZ agrees that Sanofi and its agents (so long as
such agents have entered into binding confidentiality agreements with Sanofi for
the benefit of IMDZ providing for obligations ***) shall have the right, as
required by Applicable Law or otherwise, upon reasonable prior notice to IMDZ
and during normal business hours, to inspect *** (provided that Sanofi shall not
be able to exercise such inspection right more than *** in any *** period at the
same facility unless a material *** issue related to such facility has been
identified and remains unresolved) including inspection of (a) input materials,
(b) ***, (c) ***, and (d) *** and the facility (to the extent they relate to the
Licensed Product or any component or intermediate thereof). Following such
audit, Sanofi shall discuss its observations and conclusions with IMDZ and IMDZ
shall use commercially reasonable efforts to *** after notification thereof by
Sanofi or such longer period as may be agreed by the Parties.

6.6    Trademarks. Sanofi shall market the Licensed Products throughout the
Territory under trademarks (collectively, the “Trademarks”) selected by Sanofi.
Sanofi shall own all right,


– 16 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





title and interest in and to such Trademarks and shall bear all costs and
expenses of registering, and maintaining the registration of, such Trademarks.

6.7    Safety Data Transfer. Subject to the terms of the SDEA, if any, entered
into by the Parties in accordance with Section 6.5, which shall supersede this
Section 6.8, IMDZ will make available to Sanofi within forty-five (45) days of
the Effective Date (provided, however, that if such data does not exist as of
the Effective Date, IMDZ shall provide such data to Sanofi within forty-five
(45) days after it is available to IMDZ) all data listed in Exhibit E to the
Supplemental Information Package as well as any other safety data within the
IMDZ Licensed Technology reasonably requested by Sanofi for the purposes of
complying with any safety data reporting requirements under Applicable Law or
Sanofi’s standard operating procedures related to drug safety or monitoring.

7.
MONETARY OBLIGATIONS


7.1    License Fee. In consideration of the rights and licenses granted to
Sanofi under this Agreement, Sanofi shall pay to IMDZ a one-time,
non-refundable, non-creditable license fee in the amount of US$3,500,000 within
*** of the Effective Date.

7.2    Milestone Payments by Sanofi.
(a)    Development Milestones. Sanofi shall pay IMDZ the following one-time,
non-refundable, non-creditable milestone payments upon the first occurrence of
each event set forth below with respect to a Licensed Product in the Field, in
each case whether such occurrence is achieved by Sanofi or its Affiliates or its
Sublicensees:
(i)
US$1,000,000 upon ***;

(ii)
US$7,000,000 upon the Phase I Study Initiation;

(iii)
US$*** upon ***;

(iv)
US$*** upon ***;

(v)
US$*** upon ***;

(vi)
US$*** upon ***; and

(vii)
US$*** upon ***.

Sanofi shall provide IMDZ with *** written notice upon the achievement of any of
the foregoing milestones and each of the foregoing payments shall be made within
*** after achievement of such milestone. ***. For the avoidance of doubt, after
Sanofi has made any of the foregoing payments with respect to any Licensed
Product, Sanofi shall have no further obligation to make such payment again for
such Licensed Product or for any other Licensed Product.


– 17 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





(b)    Sales Milestones. In partial consideration of the rights and licenses
granted to Sanofi by IMDZ under this Agreement, Sanofi shall pay to IMDZ the
following Net Sales milestone payments, on an *** basis, upon the first
occurrence of each event set forth below, whether such occurrence is achieved by
Sanofi or its Affiliates or its or their Sublicensees:
(i)
US$*** in the event that ***;

(ii)
US$*** in the event that ***; and

(iii)
US$*** in the event that ***.

Sanofi shall provide IMDZ with prompt written notice upon the achievement of any
of the foregoing milestones and each of the foregoing payments shall be made
within ***. For the avoidance of doubt, after Sanofi has made any of the
foregoing sales milestone payments once, Sanofi shall have no further obligation
to make such sales milestone payment again. Furthermore, ***. For purposes of
example, ***. For the avoidance of doubt, the Initial Indication is a single
Indication.

7.3    Royalties.
(a)    Subject to Sections 7.3(b) and 7.4(b), in partial consideration of the
rights and licenses granted to Sanofi under this Agreement, Sanofi shall pay to
IMDZ, during the Royalty Term, a royalty on Net Sales of all Licensed Products
on *** basis in an amount equal to the applicable percentages set forth below of
the Net Sales of Licensed Products by Sanofi, its Affiliates and its
Sublicensees throughout the Territory during ***:
Net Sales of Licensed Products Achieved *** for ***
Royalty Payable Thereon
***
***%
***
***%
***
***%



For example, ***.
(b)    Notwithstanding anything to the contrary, if ***, then Sanofi’s
obligation to pay royalties with respect to each Licensed Product ***; provided,
that if ***. The obligation to pay royalties to IMDZ under this Section 7.3 is
imposed only once with respect to the same unit of Licensed Product, regardless
of the number of Patents pertaining thereto.
(c)    During the period during which royalties are payable by Sanofi under this
Section 7.3, Sanofi shall make written reports and Calendar Quarter payments to
IMDZ within *** after the end of each Calendar Quarter covering all sales of
Licensed Products in the Territory by Sanofi, its Affiliates and Sublicensees,
each such written report in reasonable detail as available stating: (i) the
total gross sales for each Licensed Product on a country-by-country basis; (ii)
all reductions from such gross sales used to arrive at the determination of Net
Sales; (iii) the total Net


– 18 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





Sales for each Licensed Product on a country-by-country basis; and (iv) a
calculation of the amount of royalty payment due on Net Sales pursuant to this
Section 7.3 on a country‑by‑country basis.

7.4    Third Party Royalties.
(a)    Sanofi, at its sole expense, shall pay all acquisition costs (including
without limitation up-front payments, milestone payments and royalties) owing to
any Third Party that Sanofi determines, in its reasonable business judgment, are
necessary in order to exercise Sanofi’s rights hereunder to make, have made,
import, export, use, have used, market, offer for sale and sell any Licensed
Product (collectively, “Third Party Royalties”); provided, however, that Sanofi
shall not be responsible for any such costs associated with any Patents,
Know-How or Inventions included in the IMDZ Licensed Technology ***.
(b)    ***.

8.
PAYMENTS


8.1    Mode of Payment; Currency Conversion. Sanofi shall make all payments
required under this Agreement through an Affiliate based in the United States by
wire transfer in immediately available funds to an account designated by IMDZ,
in United States dollars. All calculations of Net Sales and Annual Net Sales to
determine the payment of sales milestones and royalties due hereunder shall
first be determined in the currency of the country in which the Licensed
Products in question were sold and then converted into equivalent Euro funds.
For any currency conversion required in determining the sales milestones or
amount of royalties due, the amount of Net Sales or Annual Net Sales in any
foreign currency will be computed by converting such amount into Euros. Such
conversion will be made in a manner consistent with Sanofi’s normal practices
used to prepare its audited financial statements for internal and external
reporting purposes, which uses a widely accepted source of published exchange
rates.

8.2    Interest on Late Payment. Any undisputed amount owed by one Party to the
other Party under this Agreement that is not paid within the applicable time
period set forth herein shall accrue interest at the annual rate of *** or, if
lower, the highest rate permitted under Applicable Law, and such interest shall
be calculated on the number of days such payment is delinquent, compounded
annually and computed on the basis of a three hundred sixty five (365) day year.
Where the late payment is caused by the Party that is owed the payment,
including for reasons such as failure to communicate in a timely manner changes
to bank details, or failure to respond to communications from the Party owing
the payment regarding the interpretation or dispute of the terms of such
payment, then no interest will be payable by the Party owing the payment.

8.3    Records Retention. Sanofi and its Affiliates and Sublicensees shall keep
complete and accurate records pertaining to the Net Sales and Annual Net Sales
of Licensed Products in the Territory, and records pertaining to reductions on
royalties due to Third Party Royalties, for a period of three (3) Calendar Years
after the year in which such sales occurred, and in sufficient detail to permit
IMDZ to confirm the accuracy of sales milestone and royalty payments due
hereunder.


– 19 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------






8.4    Audit Request. At the request and expense (except as provided below) of
IMDZ, Sanofi and its Affiliates and Sublicensees shall permit an independent,
certified public accountant appointed by IMDZ and reasonably acceptable to
Sanofi, during normal business hours, no more than *** to examine those records
and all other material documents relating to or relevant to Net Sales in the
possession or control of Sanofi, its Affiliates and Sublicensees, for a period
of three (3) years after such royalties have accrued. Only the summarized,
conclusory results of any such examination shall be made available to both
Parties. If, as a result of any inspection of the books and records of Sanofi or
its Affiliates or Sublicensees, it is shown that Sanofi’s royalty payments under
this Agreement were less than the amount which should have been paid, or that a
sales milestone payment should have been paid or should have been paid earlier,
then Sanofi shall make all payments required to eliminate any discrepancy
revealed by said inspection within thirty (30) Business Days of the conclusion
of such inspection. In addition, if such underpaid amount is in excess of *** of
the amount that actually should have been paid by Sanofi, then Sanofi shall
reimburse IMDZ for the reasonable cost of such audit.  In the event of an
overpayment, such amounts shall be deducted from IMDZ’s royalties until fully
credited.

8.5    Taxes. IMDZ shall bear any and all taxes levied on account of any payment
received under this Agreement. In the event that Sanofi is required, under
Applicable Laws, to withhold any deduction or tax from any payment due to IMDZ
under this Agreement, such amount shall be deducted from the payment to be made
by Sanofi, paid to the proper taxing authority, provided that Sanofi shall take
reasonable and lawful actions to avoid and minimize such withholding and
promptly notify IMDZ so that IMDZ may take lawful actions to avoid and minimize
such withholding. Sanofi shall promptly furnish IMDZ with copies of any tax
certificate or other documentation evidencing such withholding as necessary to
satisfy the requirements of the relevant Governmental Authority related to any
application by IMDZ for foreign tax credit for such payment. Each Party agrees
to cooperate with the other Party in claiming exemptions from such deductions or
withholdings under any agreement or treaty from time to time in effect.

9.
MANUFACTURING AND SUPPLY


9.1    General.
(a)    Other than the Manufacture and supply of ***, Sanofi shall be responsible
for the *** of Licensed Products.
(b)    IMDZ shall be responsible for *** in accordance with the parameters set
forth herein.
(c)    IMDZ (by itself or through its Affiliates or designated Third Party
manufacturers) shall *** (unless not required by Sanofi), Sanofi’s reasonable
specifications, and other Regulatory Authority requirements; provided, that
Sanofi informs IMDZ in advance in writing of ***.

9.2    Research and Pre-Clinical Supply. Subject to oversight by ***, IMDZ shall
be responsible for *** in conducting the Research activities in accordance with
*** attached as Exhibit F to the Supplemental ***. ***.


– 20 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------






9.3    ***. The Parties shall enter into a *** no later than *** pursuant to
which IMDZ shall *** for Sanofi (or its applicable Affiliate) for use in the ***
of Licensed Products in the Territory (the “***”). *** shall include but not be
limited to the terms set forth *** to the Supplemental Information Package.

9.4    ***. Promptly following the Effective Date, both Parties agree to
identify *** persons and organize a meeting to initiate the *** and agree on
associated *** related responsibilities. The Parties shall enter into a ***
containing the terms and conditions for the quality responsibilities associated
with *** to Sanofi and any of its Affiliates aligned with responsibilities
demanded of Sanofi ***.

9.5    Product recall, withdrawal and stock recovery. Sanofi shall decide
whether to recall or withdraw such Licensed Product in the Territory and shall
undertake any such recall or withdrawal at its own cost and expense. IMDZ shall
reasonably cooperate with Sanofi in efforts to provide information involving the
recall of the material provided by IMDZ.

9.6    ***. Unless otherwise mutually agreed by the Parties, the ***, and ***
(provided that *** as of the Effective Date, from the then current ***). Any ***
resulting from this Section 9.7 shall be implemented in accordance with ***.

9.7    Sanofi as ***. Prior to entering into a new agreement with *** to fulfill
any of its *** set forth in Sections 9.2, 9.3 or 9.4, IMDZ shall ***. If Sanofi
and IMDZ are unable to reach agreement on the terms for such *** within *** of
IMDZ’s initial offer to Sanofi, then IMDZ shall be entitled to ***.

9.8    Third Party Suppliers. Any new Third Party selected by IMDZ to fulfill
any of IMDZ’s *** under this Agreement must be ***; provided, however, that
Sanofi ***.

9.9    Obligation of ***. IMDZ will arrange for ***, and ensure that IMDZ or ***
will have ***. IMDZ shall have such *** in a time frame ***.

9.10    Change of Control; ***. Upon (i) a Change of Control of IMDZ to a Third
Party that either is ***, (ii) ***, (iii) ***, or (iv) ***, Sanofi shall have
*** (the “Sanofi ***”); provided, that ***, then IMDZ will *** to Sanofi such
that Sanofi will be able to ***.

10.
JOINT *** COMMITTEE


10.1    Size and Objectives. The Parties shall establish a joint *** committee
within thirty (30) days after the Effective Date (the “Joint *** Committee” or
the “***”). The Joint *** Committee shall be comprised of three representatives
designated by each Party (or such other number as the Parties may agree). The
Joint *** Committee shall be responsible for establishing and overseeing the ***
activities for the ***; provided, that the Joint *** Committee may not change
any of the rights or obligations of the Parties set forth in Article 9.

10.2    Members. Members of the Joint *** Committee may be represented at any
meeting by a designee who is appointed by such member for such meeting and who
has authority to act on


– 21 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





behalf of such member. The chairperson of the Joint *** Committee shall be
designated by Sanofi from one of its representative members, subject to the
written approval of IMDZ, not to be unreasonably withheld, conditioned or
delayed. IMDZ shall designate one of its representative members as secretary to
the Joint *** Committee, subject to the written approval of Sanofi, not to be
unreasonably withheld, conditioned or delayed. Each Party shall be free to
replace its representative members with new appointees, subject to written
notice to the other Party.

10.3    Responsibilities. The duties of the Joint *** Committee include:
(a)    coordinate *** and other *** logistics;
(b)    discuss ***-related issues, including ***, and *** issues;
(c)    discuss and coordinate ***-related *** and any other ***-related issues;
(d)    review and discuss proposals to engage, *** and maintain ***, including
Third Party ***, taking into account where they are located;
(e)    discuss the content and scope of any *** undertaken, or to be undertaken,
relating to *** Third Party ***;
(f)    discuss requirements for ***;
(g)    discuss *** issues related to *** activities, including changes in ***;
and
(h)    perform such other functions as may be appropriate with respect to the
***.

10.4    Meetings. The Joint *** Committee shall meet either in person or by
audio or video teleconference at least *** every Calendar Year, and more
frequently as the Parties mutually deem appropriate, on such dates and at such
times as the Parties shall agree, on ten (10) days’ written notice to each Party
unless such notice is waived by the Parties. The Joint *** Committee may convene
or be polled or consulted from time to time by means of telecommunications,
video conferences or correspondence, as deemed necessary or appropriate by the
Parties. To the extent that meetings are held in person, they shall alternate
between the offices of the Parties unless the Parties otherwise agree. The
chairperson shall be responsible for sending notices of meetings to all members.
The Parties shall endeavor to hold the first meeting of the *** within thirty
(30) days after the establishment of the ***.

10.5    Decisions. A quorum for a meeting of the Joint *** Committee shall
require the presence of at least one IMDZ member (or designee) and at least one
Sanofi member (or designee) in person or by telephone. All decisions made or
actions taken by the Joint *** Committee shall be made by consensus. If the ***
is unable to reach a consensus decision within *** after it has met and
attempted to reach such decision, then either Party may, by written notice to
the other, have such issue referred to the Chief Executive Officer of IMDZ, or
such other person as he or she designates from time to time, and the most senior
executive officer responsible for *** at the ultimate parent entity of Sanofi,
or such other person as he or she designates from time to time (collectively,
the “Executive Officers”), for resolution. The Executive Officers shall meet
promptly to discuss the


– 22 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





matter submitted and to determine a resolution. If the Executive Officers are
unable to determine a resolution in a timely manner, which shall in no case be
more than thirty (30) days after the matter was referred to them, then the
matter shall be decided by ***; provided, however, that (a) *** shall not have
the final decision-making authority regarding ***, and (b) *** shall not use its
final decision-making authority to impose additional obligations *** other than
the obligations included in this Agreement, the *** or the *** without *** prior
written consent, which consent may be withheld in *** sole discretion. The ***
shall not have any power to otherwise amend, modify or waive compliance with
this Agreement, the *** or the ***.

10.6    Minutes. Within fifteen (15) days after each Joint *** Committee
meeting, the secretary of the Joint *** Committee shall prepare and distribute
minutes of the meeting, which shall provide a description in reasonable detail
of the discussions had at the meeting and a list of any actions, decisions or
determinations approved by the Joint *** Committee. The secretary shall be
responsible for circulation of all draft and final minutes. Draft minutes shall
be first circulated to the chairperson, edited by the chairperson and then
circulated in final draft form to all members of the Joint *** Committee
sufficiently in advance of the next meeting to allow adequate review and comment
prior to the meeting. Minutes shall be approved or disapproved, and revised as
necessary, at the next meeting. Final minutes shall be distributed to the
members of the Joint *** Committee.

10.7    Expenses. Each Party shall be responsible for all travel and related
costs for its representatives to attend meetings of, and otherwise participate
on, the Joint *** Committee.

10.8    Term. Unless otherwise agreed to by the Parties, the Joint *** Committee
shall exist as long as *** under this Agreement. If any decision making
authority assigned to the Joint *** Committee under this Agreement necessarily
extends beyond the term of the Joint *** Committee as defined in the previous
sentence, then such decision making authority shall be automatically transferred
to the Alliance Managers. If the Alliance Managers (or their designees) cannot
reach agreement with respect to a matter that is a subject of their
decision-making authority, then the matter shall be referred for further review
and resolution to the Executive Officers. The designated Executive Officers of
each Party shall use reasonable efforts to resolve the matter within *** after
the matter is referred to them. If the designated Executive Officers cannot
resolve any such matter within such ***, the matter shall be decided by ***,
subject to the proviso in Section 10.5. Upon any termination of the Joint ***
Committee, the Alliance Managers will remain the contact persons for the
exchange of information between the Parties.

10.9    Sub-Committees. The *** may establish such other committees (each,
a “Sub-Committee”) as it deems appropriate. Each Sub-Committee shall contain at
least one IMDZ representative, and one Sanofi representative, and the
chairperson of each such Sub-Committee shall be designated by *** (subject to
the approval of ***, not to be unreasonably withheld).

11.
REPRESENTATIONS AND WARRANTIES


11.1    Representations and Warranties of Both Parties. Each Party represents
and warrants to the other Party that, as of the Effective Date:


– 23 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





(a)    such Party is duly organized and validly existing under the laws of the
jurisdiction of its incorporation and has full corporate power and authority to
enter into this Agreement and to carry out the provisions hereof;
(b)    such Party has taken all corporate action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement;
(c)    this Agreement is a legal and valid obligation of such Party, binding
upon such Party and enforceable against such Party in accordance with the terms
of this Agreement except as such enforceability may be affected by laws
affecting creditors’ rights generally and general equitable principles; the
execution, delivery and performance of this Agreement by such Party do not and
shall not conflict with any agreement, instrument or understanding, oral or
written, to which such Party is a party or by which such Party may be bound, or
violate any law or regulation of any court, governmental body or administrative
or other agency having authority over such Party; and all consents, approvals
and authorizations from all Governmental Authorities or other Third Parties
required to be obtained by such Party in connection with the execution, delivery
and performance of this Agreement have been obtained;
(d)    such Party has sufficient facilities, experienced personnel and other
capabilities to enable it to perform its obligations under this Agreement; and
(e)    no Person has or will have, as a result of the transactions contemplated
by this Agreement, any right, interest or valid claim against or upon such Party
for any commission, fee or other compensation as a finder or broker because of
any act by such Party or of any agent of such Party.

11.2    Additional Representations and Warranties of IMDZ. IMDZ represents and
warrants to Sanofi that, as of the Effective Date:
(a)    IMDZ is the owner of, or has exclusive rights to, all of the Patents
included in the IMDZ Licensed Technology, and, in each case, has the exclusive
right to grant the licenses or sublicenses, as the case may be, granted to
Sanofi under this Agreement;
(b)    all Patents included in the IMDZ Licensed Technology consist of either
patent applications that have been filed and are pending as of the Effective
Date, or issued letters patent that are in full force and effect and have been
maintained through the Effective Date;
(c)    IMDZ is not aware of any ***;
(d)    IMDZ is not aware of any ***;
(e)    IMDZ has the right to grant the licenses or sublicenses, as the case may
be, granted under this Agreement for all of the Know-How and Inventions included
in IMDZ Licensed Technology in existence on the Effective Date;
(f)    ***;


– 24 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





(g)    IMDZ has not entered into any agreement with any Third Party which is in
conflict with the rights granted to Sanofi under this Agreement, and the
execution and performance of this Agreement by IMDZ does not and shall not
violate any agreement or undertaking to which IMDZ is a party; and
(h)    *** all of the data and information that IMDZ has provided to Sanofi
prior to the Effective Date relating to the IMDZ Licensed Technology ***, and to
the Field in general, are materially accurate, and IMDZ has not omitted
therefrom any material data or information in IMDZ’s possession or control.

12.
CONFIDENTIALITY


12.1    Confidentiality; Exceptions. Except to the extent expressly authorized
by this Agreement or otherwise agreed in writing, the Parties agree that, during
the term of this Agreement and for ***, each Party, its Affiliates, Sublicensees
and Service Providers, if any (collectively, a “Receiving Party”), shall keep
completely confidential, shall not publish or otherwise disclose and shall not
use for any purpose other than the performance of this Agreement both the terms
of this Agreement as well as any other information (including, but not limited
to, any information in reports, scientific and manufacturing information and
plans, marketing and business plans and financial and personnel matters relating
to a Party of its present or future products, sales, suppliers, customers,
employees, investors or business) furnished to it by the other Party, its
Affiliates or its Sublicensees or Service Providers, (collectively, a
“Disclosing Party”), (and shall ensure that its and its Affiliates’ and its
Sublicensees’ and Service Providers’ respective directors, officers, employees
or agents do likewise), except to the extent that it can be established by the
Receiving Party by competent proof that such information: (a) is, or hereafter
becomes, generally available to the public other than by reason of any default
by the Receiving Party with respect to its confidentiality obligations
hereunder; (b) was already known to the Receiving Party at the time of
disclosure by the Disclosing Party; (c) was lawfully disclosed to the Receiving
Party by a Third Party who was not in default of any confidentiality obligation
to the Disclosing Party; or (d) is independently developed by or for the
Receiving Party without reference to or reliance upon the information furnished
by the Disclosing Party (all such information to which none of the foregoing
exceptions apply, “Confidential Information”).

12.2    Exclusions to Confidentiality. The restrictions contained in Section
12.1 shall not apply to any Confidential Information in the hands of a Receiving
Party that (a) is submitted by the Receiving Party to Regulatory Authorities to
facilitate the issuance of Regulatory Approvals for any Licensed Product,
provided that reasonable measures shall be taken to assure confidential
treatment of such information; (b) is provided by Sanofi to any Third Party
under appropriate terms and conditions, including confidentiality provisions
equivalent to those in this Agreement, for Research, Development,
Commercialization or Manufacturing purposes, and sublicensing or potential
sublicensing; or (c) is otherwise required to be disclosed in compliance with
Applicable Law (including, without limitation, to comply with any governmental
or stock exchange disclosure requirements) or an order by a court or other
Governmental Authority having competent jurisdiction; provided, however, that if
a Receiving Party is required to make any such disclosure of the Disclosing
Party’s Confidential Information, such Receiving Party shall, except where
impracticable for


– 25 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





necessary disclosures (for example to physicians conducting studies or to health
authorities), give reasonable advance notice to the Disclosing Party of such
disclosure requirement and, except to the extent inappropriate in the case of
patent applications or otherwise, will use its best efforts to secure
confidential treatment of such Confidential Information required to be
disclosed.

12.3    Protection of IMDZ’s Trade Secrets. Sanofi expressly acknowledges that
certain of IMDZ’s *** are trade secrets. In addition to Sanofi’s obligation to
maintain the confidentiality of the *** as Confidential Information under
Section 12.1, Sanofi agrees to use reasonably prudent and commercially accepted
practices designed to maintain and ensure the security and protection of trade
secrets and highly confidential information and restrict the use and disclosure
of the *** to prevent them from falling into the public domain or the possession
of unauthorized Persons. This Section 12.3 shall survive the expiration or
termination of this Agreement for so long as the *** remain protected as trade
secrets under Applicable Law.

12.4    Injunctive Relief. The Parties acknowledge that monetary damages alone
may not adequately compensate the Disclosing Party in the event of a breach by
the Receiving Party of this Article 12, and that, in addition to all other
remedies available to the Disclosing Party under this Agreement, at law or in
equity, it may be entitled to injunctive relief for the enforcement of its
rights under this Article 12, without the posting of a bond or other security,
and to an accounting of profits made during the period of any breach of the
Receiving Party’s obligations under this Article 1211.2(h).

13.
INTELLECTUAL PROPERTY


13.1    Patent Enforcement.
(a)    Each Party shall notify the other Party promptly after such Party becomes
aware of any alleged infringement within the Field of any Patent licensed under
this Agreement in any country in the Territory. Except as provided in Section
13.1(b), IMDZ shall have the first right, but not the duty, to institute patent
infringement actions against Third Parties with respect to any such alleged
infringement of any Patent licensed to Sanofi under this Agreement. Sanofi shall
execute all reasonable, necessary and proper documents and take such actions as
shall be appropriate to allow IMDZ to institute and prosecute infringement
actions under this Section 13.1(a).
(b)    In the event IMDZ elects not to, or does not, exercise its rights under
Section 13.1(a) with respect to any alleged infringement within the Field of a
Patent licensed to Sanofi under this Agreement within *** of receiving notice
thereof, Sanofi shall have the right, but not the duty, to institute patent
infringement actions against Third Parties with respect to any such alleged
infringement. Sanofi shall take all such actions under this Section 13.1(b) in
reasonable consultation with IMDZ and shall keep IMDZ apprised as to the status
of any such infringement action Sanofi institutes. IMDZ shall execute all
reasonable, necessary and proper documents and take such actions as shall be
appropriate to allow Sanofi to institute and prosecute infringement actions
under this Section 13.1(b).
(c)    The costs and expenses of bringing and maintaining any infringement
action under Section 13.1(a) or Section 13.1(b) shall be ***. Any damages,
settlements, accounts or profits


– 26 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





or other financial compensation recovered from a Third Party based upon such
suit, after deducting the actual Out-of-Pocket Expenses of Sanofi and IMDZ
(including reasonable attorney’s fees) incurred in pursuing such suit (such net
amount, the “Recovery”), will be ***

13.2    Infringement Actions by Third Parties.
(a)    Each Party shall notify the other Party promptly in writing of any claim
of, or action for, infringement of any Patents owned or licensed by Third
Parties which is threatened, made or brought against either Party by reason of
either Party’s performance of its obligations under this Agreement or
manufacture, use or sale of any Licensed Products in the Territory in the Field.
(b)    Except as provided in Section 13.1 in the event that such an action for
infringement is commenced solely against a Party or both Parties jointly and/or
any of their respective Affiliates or Sublicensees, as the case may be, with
respect to any Licensed Product Developed and Commercialized by Sanofi, its
Affiliates and/or Sublicensees, Sanofi shall defend such action at its own
expense, and IMDZ hereby agrees to assist and cooperate with Sanofi to the
extent reasonably necessary, provided that Sanofi shall ***.
(c)    The costs and expenses of defending any infringement action with respect
to a Licensed Product Developed and Commercialized by Sanofi, its Affiliates,
Sublicensees and/or Service Providers shall be ***.
(d)    During the pendency of any such action, Sanofi shall continue to pay all
royalties due hereunder. Subject to Section 7.4, Sanofi shall be fully liable
for the payment of any award for damages, or any amount due pursuant to any
settlement entered into by Sanofi, to the extent that any such action pertains
to a Licensed Product Developed and Commercialized by Sanofi and/or its
Affiliates, Sublicensees or Service Providers.
(e)    ***.
(f)    Notwithstanding any provision of this Agreement to the contrary, Sanofi
shall not, as a settlement or compromise of any claim by a Third Party that a
Patent licensed to Sanofi hereunder is infringed, not infringed, invalid or
unenforceable, grant any sublicense, covenant not to sue or agree to any similar
arrangement, without the prior consent of IMDZ, which consent shall not be
unreasonably withheld or delayed.

14.
INDEMNIFICATION AND INSURANCE


14.1    Indemnification of IMDZ. Sanofi will indemnify IMDZ and its Affiliates,
and their respective directors, officers, and employees (each, an “IMDZ
Indemnitee”), and defend and hold each of them harmless from and against any and
all losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) arising in connection
with any and all claims, demands, lawsuits, or investigations by a Third Party
(each a “Third Party Claim”) against an IMDZ Indemnitee, to the extent caused by
or arising out of: (a) any breach by Sanofi of this Agreement; (b) the *** on
the part of Sanofi, its Affiliates, or its or their Sublicensees or Service
Providers in performing any activity contemplated by this Agreement; or (c) the
Research,


– 27 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





Development, ***, use, handling, storage, supply, Commercialization or other
disposition of Licensed Products by Sanofi, its Affiliates or its/their
Sublicensees or Service Providers.

14.2    Indemnification of Sanofi. IMDZ will indemnify Sanofi, its Affiliates,
and their respective directors, officers, and employees (each, a “Sanofi
Indemnitee”), and defend and hold each of them harmless from and against any and
all Losses arising in connection with any Third Party Claim against a Sanofi
Indemnitee, to the extent caused by or arising out of: (a) any breach by IMDZ of
this Agreement; (b) the *** on the part of IMDZ, its Affiliates, or its or their
Sublicensees or Service Providers in performing any activity contemplated by
this Agreement; or (c) from *** by IMDZ, its Affiliates, or its or their Service
Providers, in each case, excluding any Losses to the extent Sanofi has an
obligation to indemnify IMDZ and its Affiliates pursuant to Section 14.1.

14.3    Notice of Claim. All indemnification claims in respect of any Sanofi
Indemnitee or IMDZ Indemnitee seeking indemnity under Sections 14.1 or 14.2
(collectively, the “Indemnitees” and each an “Indemnitee”) will be made solely
by the corresponding Party (the “Indemnified Party”). The Indemnified Party will
give the indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Losses upon which such Indemnified Party
intends to base a request for indemnification under Section 14.1 or 14.2, but in
no event will the Indemnifying Party be liable for any Losses that result from
any delay in providing such notice. Each Indemnification Claim Notice must
contain a description of the claim and the nature and amount of such Loss (to
the extent that the nature and amount of such Loss are known at such time).
Together with the Indemnification Claim Notice, the Indemnified Party will
furnish promptly to the Indemnifying Party copies of all notices and documents
(including court papers) received by any Indemnitee in connection with the Third
Party Claim.

14.4    Control of Defense. At its option, the Indemnifying Party may assume the
defense of any Third Party Claim, subject to indemnification as provided for in
Sections 14.1 or 14.2, by giving written notice to the Indemnified Party within
*** after the Indemnifying Party’s receipt of an Indemnification Claim Notice.
Upon assuming the defense of a Third Party Claim, the Indemnifying Party may
select and appoint the lead legal counsel for the defense of the Third Party
Claim. Should the Indemnifying Party assume the defense of a Third Party Claim,
the Indemnifying Party will not be liable to the Indemnified Party or any other
Indemnitee for any legal expenses subsequently incurred by such Indemnified
Party or other Indemnitee in connection with the analysis, defense or settlement
of the Third Party Claim, except as provided in Section 14.5.

14.5    Right to Participate in Defense. Without limiting Section 14.4, any
Indemnitee will be entitled to participate in, but not control, the defense of
such Third Party Claim and to employ counsel of its choice for such purpose;
provided, however, that such employment will be at the Indemnitee’s own expense
unless (a) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, or (b) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 14.4 (in which
case the Indemnified Party will control the defense).

14.6    Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that will not result in
the Indemnitee’s becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnitee in


– 28 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





any manner, and as to which the Indemnifying Party has acknowledged in writing
the obligation to indemnify the Indemnitee hereunder, the Indemnifying Party
will have the sole right to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss, on such terms as the Indemnifying
Party, in its sole discretion, will deem appropriate. The Indemnifying Party
will pay all amounts on behalf of the Indemnified Party at or prior to the time
of the entry of judgment. With respect to all other Losses in connection with
Third Party Claims, where the Indemnifying Party has assumed the defense of the
Third Party Claim in accordance with Section 14.4, the Indemnifying Party will
have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss provided it obtains the prior
written consent of the Indemnified Party (which consent will be at the
Indemnified Party’s sole and absolute discretion). The Indemnifying Party that
has assumed the defense of the Third Party Claim in accordance with Section 14.4
will not be liable for any settlement or other disposition of a Loss by an
Indemnitee that is reached without the written consent of such Indemnifying
Party. Regardless of whether the Indemnifying Party chooses to defend any Third
Party Claim, no Indemnitee will admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without first offering to the
Indemnifying Party the opportunity to assume the defense of the Third Party
Claim in accordance with Section 14.5.

14.7    Cooperation. If the Indemnifying Party chooses to defend any Third Party
Claim, the Indemnified Party will, and will cause each other Indemnitee to,
cooperate in the defense thereof and will furnish such records, information and
testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested in
connection with the defense of such Third Party Claim. Such cooperation will
include access during normal business hours afforded to the Indemnifying Party
to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Third Party Claim, and making
Indemnitees and other employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. The Indemnifying Party will reimburse the Indemnified Party for ***
in connection with such cooperation.

14.8    Expenses. Except as provided above, the reasonable and verifiable costs
and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a Calendar
Quarter basis by the Indemnifying Party, without prejudice to the Indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the Indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

14.9    Insurance. During the Term, each Party will have and maintain such types
and amounts of liability insurance, including self-insurance, as is normal and
customary in the industry generally for similarly situated parties, and will
upon request provide the other Party with a certificate of insurance in that
regard, along with any amendments and revisions thereto.

15.
TERM; TERMINATION



– 29 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------






15.1    Term. This Agreement shall commence as of the Effective Date and, unless
sooner terminated as provided hereunder, shall expire as follows:
(a)    As to each Licensed Product in each country in the Territory, this
Agreement shall expire, subject to the provisions of this Section 15.1, upon the
expiration of all payment obligations arising under Section 7.3 of this
Agreement with respect to such Licensed Product in such country.
(b)    This Agreement shall expire in its entirety, subject to the provisions of
this Section 15.1, upon the expiration of the all payment obligations arising
under Section 7.3 of this Agreement with respect to all Licensed Product in all
countries in the Territory (the “Term”).
(c)    If the payment obligations arising under Section 7.3 ***.
(d)    If notwithstanding the expiration of all payment obligations arising
under Section 7.3, a patent application is pending that would, if issued,
constitute a Valid Claim resulting in a payment obligation under Section 7.3,
then the Term shall continue for so long as such patent application is pending,
or the patent application is finally abandoned or rejected and no further appeal
exists.

15.2    Effect of Expiration. Following the expiration of this Agreement with
respect to a Licensed Product in a country in the Territory pursuant to Section
15.1(a), Sanofi shall have the royalty-free, perpetual right to make, have made,
import, export, use, have used, market, offer for sale and sell such Licensed
Products in the Field such country. Following the expiration of the Term
pursuant to Section 15.1(b), Sanofi shall have the royalty-free, perpetual right
to make, have made, import, export, use, have used, market, offer for sale and
sell all Licensed Products in the Field in all countries in the Territory.

15.3    Termination by Either Party. Each Party shall have the right to
terminate this Agreement, upon notice to the other Party, in the event that:
(a)    the other Party shall have: (i) voluntarily commenced any proceeding or
filed any petition seeking relief under the bankruptcy, insolvency or other
similar laws of any jurisdiction, (ii) applied for, or consented to, the
appointment of a receiver, trustee, custodian, sequestrator, conciliator,
administrator or similar official for it or for all or substantially all of its
property, (iii) filed an answer admitting the material allegations of a petition
filed against or in respect of it in any such proceeding, (iv) made a general
assignment for the benefit of creditors of all or substantially all of its
assets, (v) admitted in writing its inability to pay all or substantially all of
its debts as they become due, or (vi) taken corporate action for the purpose of
effecting any of the foregoing; or
(b)    an involuntary proceeding shall have been commenced, or any involuntary
petition shall have been filed, in a court of competent jurisdiction seeking:
(i) relief in respect of the other Party, or of its property, under the
bankruptcy, insolvency or similar laws of any jurisdiction, (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conciliator, administrator or
similar official for such other Party or for all or substantially all of its
property, or (iii) the winding-up or liquidation of such other Party, and, in
each case, such proceeding or petition shall have


– 30 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





continued undismissed for sixty (60) days, or an order or decree approving or
ordering any of the foregoing shall have continued unstayed, unappealed and in
effect for thirty (30) days.

15.4    Termination by Sanofi.
(a)    Sanofi shall have the right to terminate this Agreement, upon notice to
IMDZ, in the event IMDZ defaults with respect to any of its material obligations
under this Agreement and does not cure such default within *** after the receipt
of a notice from Sanofi specifying the nature of, and requiring the remedy of,
such default (or, if such default cannot be cured within such *** period, if
IMDZ does not commence and diligently continue actions to cure same during such
*** period). Any termination pursuant to this Section 15.4(a) shall be without
prejudice to any of Sanofi’s other rights under this Agreement, and in addition
to any other remedies available to it at law or in equity.
(b)    Notwithstanding any other provision of this Agreement, Sanofi shall have
the right to terminate this Agreement, in its entirety at any time upon six (6)
months written notice to IMDZ.

15.5    Termination by IMDZ.
(a)    IMDZ may terminate this Agreement, upon written notice to Sanofi, if
Sanofi voluntarily on its own behalf (other than in response to a prior claim of
infringement by IDRI, IMDZ or any of their Affiliates or licensees against
Sanofi or any of its Sublicensees) institutes against IMDZ or IDRI a lawsuit or
proceeding in a court or before another tribunal of competent jurisdiction in
the nature of a Patent Challenge with respect to any Patent included in the IMDZ
Licensed Technology. In addition, if a Sublicensee of Sanofi brings a Patent
Challenge against IMDZ or IDRI with respect to any Patent included in the IMDZ
Licensed Technology (other than in response to a prior claim of infringement by
IDRI, IMDZ or any of their Affiliates or licensees against Sanofi or any of its
Sublicensees), then IMDZ may send a written demand to Sanofi to terminate such
sublicense. If Sanofi fails to so terminate such sublicense within *** after
IMDZ’s demand, IMDZ may immediately terminate this Agreement and/or the licenses
granted hereunder.


– 31 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





(b)    IMDZ may terminate this Agreement, upon written notice to Sanofi, in the
event that Sanofi defaults with respect to any of its material obligations under
Section 6.1 of this Agreement and does not cure such default within *** after
the receipt of a notice from IMDZ specifying the nature of, and requiring the
remedy of, such default (or, if such default cannot be cured within such ***
period, if Sanofi does not commence and diligently continue actions to cure same
during such *** period); provided, however, that if any such default is limited
to Sanofi’s obligations with respect to a particular Licensed Product and/or a
particular country in the Territory, then any termination of this Agreement by
IMDZ pursuant to this Section 15.5(b) due to such default shall be limited to
Sanofi’s rights under this Agreement with respect to such Licensed Product
and/or country and all of Sanofi’s other rights and licenses hereunder shall
continue pursuant to the terms of this Agreement. Any termination pursuant to
this Section 15.5(b) shall be without prejudice to any of IMDZ’s other rights
under this Agreement, and in addition to any other remedies available to it by
law or in equity.
(c)    Additionally, without limiting any other right of IMDZ, IMDZ may
terminate this Agreement, upon *** prior written notice if, ***, Sanofi, subject
to the Force Majeure provisions of Article 16, *** Development of *** Licensed
Products for *** due to ***; provided, that Sanofi does not (x) within such ***
period, provide IMDZ with ***, and (y) within *** from the date of the ***;
provided, further, *** within *** from the date such *** shall entitle IMDZ to
terminate this Agreement upon written notice with immediate effect.

15.6    Effect of Termination. Subject to Section 15.7, if this Agreement is
terminated, either in its entirety or in a particular country, by either Party,
in addition to any other remedies available at law or in equity:
(a)    all licenses and rights granted by IMDZ to Sanofi under this Agreement in
the IMDZ Licensed Technology, either in their entirety or with respect to the
terminated country, shall terminate;
(b)    Sanofi shall promptly, at its own expense, (i) pay to IMDZ all
outstanding costs and expenses, if any, accrued pursuant to this Agreement prior
to termination; and (ii) at Sanofi’s expense, return to IMDZ all relevant
records and materials, either in the Territory or with respect to the terminated
countries, in Sanofi’s possession or control containing IMDZ’s Confidential
Information (provided that Sanofi may keep one (1) copy of such Confidential
Information for archival purposes only); provided, however, that if this
Agreement is terminated by Sanofi pursuant to Section 15.3 such transfer shall
be at IMDZ’s expense; and
(c)    IMDZ shall promptly, at its own expense, return to Sanofi all relevant
records and materials in IMDZ’s possession or control containing Sanofi’s
Confidential Information (provided that IMDZ may keep one (1) copy of such
Confidential Information for archival purposes only); provided, however, that,
if this Agreement is terminated by IMDZ pursuant to Section 15.3(a), 15.3(b),
15.5(a), 15.5(b) or 15.5(c), such transfer shall be at Sanofi’s expense.


– 32 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------






15.7    ***. If this Agreement is terminated in its entirety or in a particular
country by Sanofi pursuant to Section 15.4(b), or by IMDZ pursuant to Section
15.3 or Section 15.5, then IMDZ shall have *** to notify Sanofi in writing that
it wishes to ***. After receiving a ***, Sanofi shall promptly:
(i)
transfer to IMDZ (or its designee) or provide copies of *** that relate to
Licensed Products, either in the Territory or with respect to the terminated
country;

(ii)
provide IMDZ (or its designee) with all information regarding, ***;

(iii)
***;

(iv)
to the extent Sanofi owns or holds any right, title and interest in any ***; and

(v)
***.

(b)    ***.
(i)
Subsequent to any ***:

***
***
***
***%
***
***%
***
***%



(ii)
Notwithstanding the foregoing, IMDZ’s obligation to ***.

(c)    ***.
Subsequent to ***:
***
***
***
***
***
***
***
***





– 33 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------






15.8    Accrued Rights, Surviving Obligations.
(a)    Termination, relinquishment or expiration of this Agreement for any
reason shall be without prejudice to any rights which shall have accrued to the
benefit of either Party prior to such termination, relinquishment or expiration.
Such termination, relinquishment or expiration shall not relieve either Party
from obligations which are expressly indicated to survive termination or
expiration of this Agreement.
(b)    Termination, relinquishment or expiration of this Agreement shall not
terminate each Party’s obligation to pay all royalties, milestone payments and
other monetary obligations that may have accrued hereunder prior to such
termination. In addition to the termination and expiration consequences set
forth in this Article 15, all of the Parties’ rights and obligations under
Sections 1, 7.3(b) (to the extent that IMDZ initiates a *** in accordance with
Section 15.7), 8 (for amounts owed or already paid, including for amounts owed
but not yet paid), 12, 14, 15, 16, and 17, shall survive termination,
relinquishment or expiration hereof. In addition to the foregoing, and any
licenses granted prior to termination or expiration of this Agreement under
Sections 2.6(a) and 2.6(d), shall survive the termination, relinquishment or
expiration hereof.

16.
FORCE MAJEURE

Neither Party shall be held liable or responsible to the other Party nor be
deemed to be in default under or in breach of any provision of this Agreement
for failure or delay in fulfilling or performing any obligation under this
Agreement when such failure or delay is due to Force Majeure, and without the
fault or negligence of the Party so failing or delaying. For purposes of this
Agreement, “Force Majeure shall be defined as causes beyond the control of the
Party, including, without limitation, acts of God; acts, regulations, or laws of
any government; war; civil commotion; destruction of production facilities or
materials by fire, flood, earthquake, explosion or storm; labor disturbances;
epidemic; and failure of public utilities or common carriers. In such event IMDZ
or Sanofi, as the case may be, shall immediately notify the other Party of such
inability and of the period for which such inability is expected to continue.
The Party giving such notice shall thereupon be excused from such of its
obligations under this Agreement as it is thereby disabled from performing for
so long as it is so disabled and for thirty (30) days thereafter. To the extent
possible, each Party shall use reasonable efforts to minimize the duration of
any Force Majeure.

17.
MISCELLANEOUS


17.1    Relationship of Parties. Nothing in this Agreement is intended or shall
be deemed to constitute a partnership, agency, employment or joint venture
relationship between the Parties. Neither Party shall be entitled to, or shall,
incur any debts or make any commitments for the other, except to the extent, if
at all, specifically provided herein.

17.2    Assignment.
(a)    Either Party shall be entitled to assign or otherwise transfer this
Agreement to any of its Affiliates upon sixty (60) days prior written notice to
the other Party; provided, that


– 34 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





the assigning Party shall remain obligated to the other Party for the
performance of its Affiliate under this Agreement.
(b)    Either Party may assign this Agreement in whole or in part, including as
to a specific Licensed Product, to *** in connection with ***, or ***, at any
time within ***.
(c)    Except as provided in Sections 17.2(a) and (b), neither Party shall be
entitled to assign, by operation of law or otherwise, its rights hereunder
without the express written consent of the other Party.

17.3    Disclaimer of Warranties. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE PARTIES EXPRESSLY DISCLAIM ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR ARISING FROM
A COURSE OF DEALING OR USAGE OF TRADE PRACTICE. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, EACH PARTY DISCLAIMS ANY WARRANTIES WITH RESPECT TO: (A) THE
SUCCESS OF ANY STUDY COMMENCED UNDER THIS AGREEMENT, (B) THE SAFETY OR
USEFULNESS FOR ANY PURPOSE OF THE INTELLECTUAL PROPERTY LICENSED UNDER THIS
AGREEMENT; AND (C) THE VALIDITY, ENFORCEABILITY, OR NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS IT PROVIDES OR LICENSES TO THE OTHER PARTY UNDER
THIS AGREEMENT.

17.4    Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and take all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

17.5    Notice. Any notice or request required or permitted to be given under or
in connection with this Agreement shall be deemed to have been sufficiently
given if in writing and personally delivered or sent by certified mail (return
receipt requested), facsimile transmission (receipt verified), or overnight
express courier service (signature required), prepaid, to the Party for which
such notice is intended, at the address set forth for such Party below:
(i)
In the case of Sanofi, to:
Sanofi
54 rue La Boétie
75008 Paris, FRANCE
Attention:    General Counsel
Facsimile No.: +33 1 53 77 43 03

(ii)
In the case of IMDZ, to:
Immune Design Corp.

1616 Eastlake Ave. E, Suite 310
Seattle, Washington 98102
United States of America
Attn: Legal Department


– 35 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





Facsimile: +1 206-682-0648
with a copy (which shall not constitute notice) to:
Immune Design Corp.
601 Gateway Boulevard, Suite 1020
South San Francisco, California 94080
United States of America
Attn: Stephen R. Brady
Facsimile: +1 855-373-3173


Hogan Lovells US LLP
100 International Drive, Suite 2000
Baltimore, Maryland 21202
United States of America
Attn: Asher M. Rubin
Facsimile: +1 410-659-2701


or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon actual receipt thereof. If delivered personally or by
facsimile transmission, the date of delivery shall be deemed to be the date on
which such notice or request was given. If sent by overnight express courier
service, the date of delivery shall be deemed to be the next Business Day after
such notice or request was deposited with such service. If sent by certified
mail, the date of delivery shall be deemed to be the fifth (5th) Business Day
after such notice or request was deposited with the postal service in the
country of mailing.

17.6    Use of Name. Except as otherwise provided herein, including Section
17.7, neither Party shall have any right, express or implied, to use in any
manner the name or other designation of the other Party or any other trade name
or trademark of the other Party (including, without limitation, any Trademark)
for any purpose in connection with the performance of this Agreement.

17.7    Public Announcements.
(a)    Except as required by law (including, without limitation, the applicable
disclosure requirements of any relevant regulatory authority or stock exchange)
and as permitted by Section 12.2, IMDZ shall not make any public announcement
concerning *** without the prior written consent of Sanofi, which shall not be
unreasonably withheld, conditioned or delayed. It shall not be unreasonable for
Sanofi to withhold consent with respect to any public announcement containing
any of Sanofi’s Confidential Information. Subject to the foregoing, in the event
of any required or proposed public announcement by IMDZ, ***.
(b)    Following Sanofi’s consent to or approval of the public announcement of
any information pursuant to this Section 17.7, IMDZ shall be entitled to make
subsequent public announcements of such information without renewed compliance
with this Section 17.7, unless the scope and/or duration of such consent or
approval is expressly limited.


– 36 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





(c)    Notwithstanding anything in this Section 17.7 to the contrary, upon
execution of this Agreement by both Parties, the Parties will jointly issue the
press release attached as Exhibit H to the Supplemental Information Package.

17.8    Publications. Neither Party shall publish and/or make scientific
presentations (or allow any Third Party to make any publication or presentation
on its behalf), the subject matter of which relates to or concerns the Licensed
Products, the IMDZ Licensed Technology exclusively within the Field, the Sanofi
Technology or any activities either Party may perform pursuant to this Agreement
unless such Party complies in all respects with the provisions of this Section
17.8. The Party proposing to publish or make a presentation shall deliver to the
other Party copies of all articles and papers to be published, and reasonably
detailed abstracts of presentations to be made, concerning such subject matter
at least *** prior to the anticipated submission or presentation date thereof.
The other Party shall have *** after receipt of said copies to approve such
proposed publication or presentation or to object to such proposed publication
or presentation because ***. In the event that the reviewing Party makes such
objection, the Party proposing to publish or make a scientific presentation
shall (a) to the extent the proposed scientific publication or presentation
discloses ***, and (b) in the event that any proposed scientific publication or
presentation discloses ***. Proper acknowledgement will be made for the
ownership of each Party’s intellectual property that is the subject of the
publication or presentation, and the contributions, if any, of each Party to the
research results or other information and material being published. For the
avoidance of doubt, investor, partnering or similar presentations shall not be
deemed to be publications under this Section 17.8, but instead are to be
addressed under Section 17.7.

17.9    Waiver. A waiver by either Party of any of the terms and conditions of
this Agreement in any instance shall not be deemed or construed to be a waiver
of such term or condition for the future, or of any subsequent breach hereof.
All rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative, and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of either Party.

17.10    Compliance with Export Laws. Nothing in this Agreement shall be deemed
to permit a Party to export, re-export or otherwise transfer any Licensed
Product sold under this Agreement without compliance with Applicable Law.

17.11    Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under Applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

17.12    Amendment. No amendment, modification or supplement of any provisions
of this Agreement shall be valid or effective unless made in writing and signed
by a duly authorized officer of each Party.

17.13    Governing Law; Dispute Resolution.
(a)    This Agreement, and any claim, dispute, or controversy of whatever nature
arising out of or relating to this Agreement will be governed by and construed
in accordance with


– 37 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





the laws of ***, without giving effect to any principles, statutory provisions
or other rules of choice of law that would require the application of the laws
of a different country.
(b)    The Parties will try to settle their differences amicably between
themselves. If any claim, dispute, or controversy of whatever nature arising out
of or relating to this Agreement, including the performance or alleged
non-performance of a Party of its obligations under this Agreement arises
between the Parties (each a “Dispute”), a Party will, before initiating any
proceedings pursuant to Section 17.13(c), notify the other Party in writing of
such Dispute. If the Parties are unable to resolve the Dispute within *** of
receipt of the written notice by the other Party, such dispute will be referred
to the Chief Executive Officer of IMDZ, or his designee, and the Executive Vice
President of R&D of Sanofi’s ultimate parent company, or his designee, who will
meet in person at least once and use their good faith efforts to resolve the
Dispute within *** after such referral.
(c)    If a Dispute is not resolved as provided in the preceding Section
17.13(b), whether before or after termination of this Agreement, the Parties
hereby agree that such Dispute will be resolved by final and binding arbitration
conducted in accordance with the terms of this Section 17.13(c). The arbitration
will be held in *** according to the ***. The arbitration will be conducted by a
panel of *** arbitrators with significant experience in the pharmaceutical
industry, unless otherwise agreed by the Parties, appointed in accordance with
applicable *** rules. Any arbitration herewith will be conducted in the English
language to the maximum extent possible. The arbitrators will be instructed not
to award any punitive or special damages and will render a written decision no
later than *** following the selection of the arbitrators, including a basis for
any damages awarded and a statement of how the damages were calculated. Any
award will be promptly paid in United States dollars free of any tax, deduction
or offset. Each Party agrees to abide by the award rendered in any arbitration
conducted pursuant to this Section 17.13(c). With respect to money damages,
except as set forth in Section 17.14, nothing contained herein will be construed
to permit the arbitrator or any court or any other forum to award punitive or
exemplary damages. By entering into this agreement to arbitrate, the Parties
expressly waive any claim for punitive or exemplary damages. Each Party will pay
its legal fees and costs related to the arbitration (including witness and
expert fees). Judgment on the award so rendered will be final and may be entered
in any court having jurisdiction thereof.
(d)    Nothing in this Section 17.13 will preclude either Party from seeking
equitable relief or interim or provisional relief from a court of competent
jurisdiction, including a temporary restraining order, preliminary injunction or
other interim equitable relief, concerning a dispute either prior to or during
any arbitration if necessary to protect the interests of such Party or to
preserve the status quo pending the arbitration proceeding.

17.14    No Consequential Damages. EXCEPT WITH RESPECT TO BREACHES OF ARTICLE
12, THE PARTIES’ INDEMNIFICATION OBLIGATIONS HEREUNDER AND A PARTY’S GROSS
NEGLIGENCE AND WILLFUL MISCONDUCT, IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS
RESPECTIVE AFFILIATES OR SUBLICENSEES BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES OR SUBLICENSEES FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES,


– 38 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





WHETHER IN CONTRACT, WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE,
INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS OR REVENUE, OR CLAIMS OF
CUSTOMERS OF ANY OF THEM OR OTHER THIRD PARTIES FOR SUCH OR OTHER DAMAGES.

17.15    Entire Agreement.
(a)    Subject to 17.15(b), this Agreement sets forth the entire agreement and
understanding between the Parties as to the subject matter hereof and merges all
prior discussions and negotiations between them, and neither of the Parties
shall be bound by any conditions, definitions, warranties, understandings or
representations with respect to such subject matter other than as expressly
provided herein or as duly set forth on or subsequent to the Effective Date in
writing and signed by a proper and duly authorized officer or representative of
the Party to be bound thereby. Without limiting the generality of the foregoing,
the terms and conditions of this Agreement shall supersede the terms and
conditions of any confidentiality, non-disclosure or similar such agreement that
the Parties may have executed prior to the Effective Date.
(b)    At or around the same time of the execution of this Agreement, the
Parties may also enter into *** (as amended, the “*** Agreement”), wherein the
“Field” (as defined therein, the “*** Field”) is different than the Field. The
Parties acknowledge and agree that any restrictions in this Agreement placed on
Sanofi, its Affiliates and Sublicensees outside of the Field, or otherwise,
shall not apply to, or any way restrict the rights of Sanofi under the ***
Agreement in the *** Field. Furthermore, so long as the *** Agreement is in full
force and effect, any rights or other benefits outside of the Field granted,
bestowed, reverted, or otherwise obtained by IMDZ under this Agreement shall not
be interpreted to provide IMDZ such rights within the *** Field.

17.16    Parties in Interest. All the terms and provisions of this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the Parties
hereto and their respective permitted successors and assigns.

17.17    Descriptive Headings. The descriptive headings of this Agreement are
for convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

17.18    Counterparts. This Agreement may be executed simultaneously in two
counterparts, any one of which need not contain the signature of more than one
Party, but both such counterparts taken together shall constitute one and the
same agreement.
* * *


– 39 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized officer as of the day and year first above written.
IMMUNE DESIGN CORP.


By: /s/ Carlos V Paya    

Name: Carlos V Paya    

Title: President & CEO    



AVENTIS INC.


By: /s/ Edgar B. Grass    

Name: Edgar B. Grass    

Title: Vice President, Treasurer    


– 40 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------







List of Exhibits to Supplemental Information Package




Exhibit A     ***
Exhibit B    IDRI AND IMDZ LICENSED PATENTS
Exhibit C    PATENT FILING COUNTRY LIST
Exhibit D    IDRI LICENSE AGREEMENT
Exhibit E    SAFETY DATA
Exhibit F    ***
Exhibit G    ***
Exhibit H    JOINT PRESS RELEASE




– 41 –


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------


CONFIDENTIAL – EXECUTION COPY


SUPPLEMENTAL INFORMATION PACKAGE


This SUPPLEMENTAL INFORMATION PACKAGE (this “SIP”) is delivered on August 6,
2014 in connection with the License Agreement, dated as of August 6, 2014 (the
“Agreement”), between IMMUNE DESIGN CORP., a company duly organized and existing
under the laws of the State of Delaware, with a principal place of business at
601 Gateway Blvd., Suite 1020, South San Francisco, California, United States of
America, for and on behalf of itself and its Affiliates (“IMDZ”), and Aventis
Inc., a corporation organized and existing under the laws of Pennsylvania,
having offices at 55 Corporate Drive in Bridgewater, New Jersey 08807, for and
on behalf of itself and its affiliates (“Sanofì”). Capitalized terms used in
this SIP without definition shall have the meanings given those terms in the
Agreement.


IMDZ and Sanofì hereby acknowledge and agree that the exhibits attached to this
SIP are the exhibits referenced in the Agreement as being attached to the SIP
and shall be governed by the Agreement.


IN WITNESS WHEREOF, each of the Parties has caused this SIP to be executed by
its duly authorized officer as of the day and year first above written.




IMMUNE DESIGN CORP.


By: /s/ Carlos V Paya    

Name: Carlos V Paya    

Title: President & CEO    



AVENTIS INC.


By: /s/ Edgar B. Grass    

Name: Edgar B. Grass    

Title: Vice President, Treasurer    






*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------






EXHIBIT A
***






*** INDICATES 4 PAGES OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------






EXHIBIT B
IDRI LICENSED PATENTS


***


*** INDICATES 3 PAGES OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------







EXHIBIT C
PATENT COUNTRY LIST


***




*** INDICATES 1 PAGE OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------






EXHIBIT D
IDRI LICENSE AGREEMENT




See attached.




*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





[Please see Exhibit 10.15 filed with the Company’s Registration Statement on
Form S-1 (File No. 333-196979), as filed with the Securities and Exchange
Commission on June 23, 2014, which agreement was granted confidential treatment
by the Securities and Exchange Commission on July 28, 2014.]






*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------






EXHIBIT E
SAFETY DATA


***




*** INDICATES 1 PAGE OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------






EXHIBIT F


***




*** INDICATES 2 PAGES OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------






EXHIBIT G
***


*** INDICATES 2 PAGES OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------







EXHIBIT H
JOINT PRESS RELEASE


See attached.




immunedesignsanofilic_image1.gif [immunedesignsanofilic_image1.gif]
Sanofi Licenses Immune Design's GLAAS Platform to Explore Novel Approach to
Treat Food Allergy
CAMBRIDGE, Mass. and SEATTLE and SOUTH SAN FRANCISCO, Calif., Aug. 7, 2014
(GLOBE NEWSWIRE) -- Sanofi (EURONEXT:SAN) (NYSE:SNY) and Immune Design
(Nasdaq:IMDZ), a clinical-stage immunotherapy company, today announced that they
have entered into a licensing agreement for use of Immune Design's
GLAASTM discovery platform to develop therapeutic agents to treat a selected
food allergy.
The incidence of food allergies is increasing worldwide in both developed and
undeveloped countries, and especially in children.1 Globally, experts believe
220-250 million people may suffer from food allergies.2,3 In the United States
alone, as many as 15 million people have food allergies,4 with allergic
reactions resulting in an emergency room visit every three minutes and averaging
more than 200,000 emergency room visits per year.5 
"This is an exciting time in the area of immunology research, and our
relationship with Immune Design is a great example of how Sanofi has changed our
approach to R&D," said Kurt Stoeckli, vice president and head of Global Bio
Therapeutics Organization, Sanofi. "With this partnership, we are able to tap
into breakthrough science that holds great potential to transform how food
allergies are treated, and the lives of those people affected. This kind of
innovation is central to our new approach."
Under terms of the agreement, Immune Design has granted Sanofi an exclusive
license to discover, develop and commercialize products to treat a selected food
allergy. The company has received an undisclosed upfront payment and will be
eligible to receive development and commercialization milestones totaling US
$168 million, as well as tiered royalties on sales of approved products.
"Our fourth agreement for the use of the GLAAS platform further demonstrates the
broad applicability of this approach not only in cancer and infectious diseases,
but now in allergic diseases as well," said Stephen Brady, chief business
officer at Immune Design. "Due to the immune dysfunction leading to allergic
diseases, GLAAS' mechanism of action is well suited to correct the imbalance,
allowing for the potential of new therapeutics in the targeted indication that
currently uses century-old technologies. We are pleased that Sanofi has decided
to develop products for this often life-threatening and growing food allergy."
Under an existing collaborative research arrangement, Sanofi and Immune Design
have generated a large set of preclinical data demonstrating that certain
formulations within GLAAS, when given






*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





prophylactically or therapeutically, can shift the immune responses in a way
that may result in significant protection and reduction from allergy symptoms.
About Sanofi
Sanofi, an integrated global healthcare leader, discovers, develops and
distributes therapeutic solutions focused on patients' needs. Sanofi has core
strengths in the field of healthcare with seven growth platforms: diabetes
solutions, human vaccines, innovative drugs, and consumer healthcare, emerging
markets, animal health and the new Genzyme. Sanofi is listed in Paris
(EURONEXT:SAN) and in New York (NYSE:SNY).
About GLAAS
Immune Design's GLAAS platform works in vivo and is based on a small synthetic
molecule called GLA, which stands for glucopyranosyl lipid adjuvant. GLA
selectively binds to the TLR4 receptor and causes potent activation of dendritic
cells (DCs) leading to the production of cytokines and chemokines that drive a
Th1-type immune response. When GLA is accompanied by an antigen and injected
into a patient, the combination is taken up by DCs and leads to the production
and expansion of immune cells called CD4 T helper lymphocytes with a Th1
phenotype. These CD4 T cells play a key role in boosting pre-existing CTLs that
are specific to the same antigen; and providing help to other immune cells,
including B lymphocytes that are the precursor to antibodies, and natural killer
cells that are also important in the overall immune response. Immune Design
believes that GLAAS product candidates have the potential to target multiple
types of cancer, as well as infectious, allergic and autoimmune diseases.
GLAAS-based product candidates have now been evaluated in over 1000 subjects in
Phase 1 and Phase 2 trials demonstrating an acceptable safety profile and
efficacy.
About Immune Design
Immune Design (Nasdaq:IMDZ) is a clinical-stage immunotherapy company employing
next-generation in vivo approaches to enable the body's immune system to fight
disease. The company's technologies are engineered to activate the immune
system's natural ability to create tumor-specific cytotoxic T cells, while
enhancing other immune effectors, to fight cancer and other chronic
diseases. Immune Design's three on-going Immuno-oncology clinical programs are
the product of its two synergistic discovery platforms: DCVexTMand GLAASTM, the
fundamental technologies of which were licensed from the California Institute of
Technology and the Infectious Disease Research Institute, respectively. Immune
Design has offices in Seattle, Washington and South San Francisco,
California. For more information, visit www.immunedesign.com.
Sanofi Forward-Looking Statements
This press release contains forward-looking statements as defined in the Private
Securities Litigation Reform Act of 1995, as amended. Forward-looking statements
are statements that are not historical facts. These statements include
projections and estimates and their underlying assumptions, statements regarding
plans, objectives, intentions and expectations with respect to future financial
results, events, operations, services, product development and potential, and
statements regarding future performance. Forward-looking statements are
generally identified by the words "expects", "anticipates", "believes",
"intends", "estimates", "plans" and similar expressions. Although Sanofi's
management believes that the






*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





expectations reflected in such forward-looking statements are reasonable,
investors are cautioned that forward-looking information and statements are
subject to various risks and uncertainties, many of which are difficult to
predict and generally beyond the control of Sanofi, that could cause actual
results and developments to differ materially from those expressed in, or
implied or projected by, the forward-looking information and statements. These
risks and uncertainties include among other things, the uncertainties inherent
in research and development, future clinical data and analysis, including post
marketing, decisions by regulatory authorities, such as the FDA or the EMA,
regarding whether and when to approve any drug, device or biological application
that may be filed for any such product candidates as well as their decisions
regarding labelling and other matters that could affect the availability or
commercial potential of such product candidates, the absence of guarantee that
the product candidates if approved will be commercially successful, the future
approval and commercial success of therapeutic alternatives, the Group's ability
to benefit from external growth opportunities, trends in exchange rates and
prevailing interest rates, the impact of cost containment policies and
subsequent changes thereto, the average number of shares outstanding as well as
those discussed or identified in the public filings with the SEC and the AMF
made by Sanofi, including those listed under "Risk Factors" and "Cautionary
Statement Regarding Forward-Looking Statements" in Sanofi's annual report on
Form 20-F for the year ended December 31, 2013. Other than as required by
applicable law, Sanofi does not undertake any obligation to update or revise any
forward-looking information or statements.
Immune Design Cautionary Note Regarding Forward-Looking Statements
This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. Words such as "may," "will,"
"expect," "plan," "anticipate," "estimate," "intend", "believe" and similar
expressions (as well as other words or expressions referencing future events,
conditions or circumstances) are intended to identify forward-looking
statements. These forward-looking statements are based on Immune Design's
expectations and assumptions as of the date of this press release. Each of these
forward-looking statements involves risks and uncertainties. Actual results may
differ materially from these forward-looking statements. Forward-looking
statements contained in this press release include statements regarding the
receipt of milestone and royalty payments, the potential to develop new
therapeutics and the potential of any future products to prevent and reduce
allergy symptoms. Factors that may cause actual results to differ from those
expressed or implied in the forward-looking statements in this press release are
discussed in Immune Design's filings with the U.S. Securities and Exchange
Commission, including the "Risk Factors" contained therein. Except as required
by law, Immune Design assumes no obligation to update any forward-looking
statements contained herein to reflect any change in expectations, even as new
information becomes available.
References
1. "Food Allergy - A Rising Global Health Problem," World Allergy Week 2013.
8-14 April
2013. http://www.worldallergy.org/UserFiles/file/WorldAllergyWeek2013final.pdf.
Accessed online, July 28, 2014.
2. Mills EN, Mackie AR, Burny P, Beyer K, Frewer L et al. "The prevalence, cost
and basis of food allergy across Europe." Allergy 2007; 62:717-722.






*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------





3. Fiocchi A, Sampson HA. "Food Allergy", Section 2.5, in WAO White Book on
Allergy, Pawankar R, Canonica GW, Holgate ST, and Lockey RF, editors (Milwaukee,
Wisconsin: World Allergy Organization, 2011), pp. 47-53.
4. National Institute of Allergy and Infectious Diseases, National Institutes of
Health. Report of the NIH Expert Panel on Food Allergy Research. 2006. Accessed
online, July 25,
2014. http://www.niaid.nih.gov/topics/foodallergy/research/pages/reportfoodallergy.aspx
5. Clark S, Espinola J, Rudders SA, Banerji, A, Camargo CA. Frequency of US
emergency department visits for food-related acute allergic reactions. J Allergy
ClinImmunol. 2011; 127(3):682-683.
# # #


CONTACT:     Amy BA, Ph.D.


        Sanofi Global R&D Communications


        Amy.Ba@sanofi.com


        Tel: 646-207-4935


         


        Julie Rathbun


        Rathbun Communications (Immune Design)


julie@rathbuncomm.com
    
Tel: 206-769-9219










*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.